Exhibit 10.1

Execution Version


SECURITIES PURCHASE AGREEMENT

          This Securities Purchase Agreement (this “Agreement”) is dated as of
March 26, 2014, by and among Codorus Valley Bancorp, Inc., a Pennsylvania
corporation (the “Company”), and each purchaser identified on the signature
pages hereto (each, including its successors and assigns, a “Purchaser” and
collectively, the “Purchasers”).

RECITALS

          A.          The Company and each Purchaser are executing and
delivering this Agreement in reliance upon the exemption from securities
registration afforded by Section 4(a)(2) of the Securities Act of 1933, as
amended (the “Securities Act”), and Rule 506 of Regulation D (“Regulation D”) as
promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act.

          B.          Each Purchaser, severally and not jointly, wishes to
purchase, and the Company wishes to sell, upon the terms and conditions stated
in this Agreement, that aggregate number of shares of common stock, $2.50 par
value per share, of the Company (the “Common Stock”), set forth below such
Purchaser’s name on the signature page of this Agreement (which aggregate amount
for all Purchasers together shall be 650,000 shares of Common Stock and shall be
collectively referred to herein as the “Shares”).

          C.          The Company has engaged Sandler O’Neill & Partners, L.P.
as its exclusive placement agent (the “Placement Agent”) for the offering of the
Shares.

          D.          Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, substantially in the form attached hereto as Exhibit A (the
“Registration Rights Agreement”), pursuant to which, among other things, the
Company will agree to provide certain registration rights with respect to the
Shares under the Securities Act and the rules and regulations promulgated
thereunder and applicable state securities laws.

          NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in
this Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:

ARTICLE I
DEFINITIONS

          1.1         Definitions. In addition to the terms defined elsewhere in
this Agreement, for all purposes of this Agreement, the following terms shall
have the meanings indicated in this Section 1.1:

          “Action” means any Proceeding, inquiry or notice of violation pending
or, to the Company’s Knowledge, threatened in writing against the Company, any
Subsidiary or any of their respective properties or any officer, director or
employee of the Company or any Subsidiary acting in his or her capacity as an
officer, director or employee before or by any federal, state,

--------------------------------------------------------------------------------



county, local or foreign court, arbitrator, governmental or administrative
agency, regulatory authority, stock market, stock exchange or trading facility.

          “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, Controls, is
controlled by or is under common control with such Person, as such terms are
used in and construed under Rule 405 under the Securities Act.

          “Agency” has the meaning set forth in Section 3.1(qq).

          “Agreement” shall have the meaning ascribed to such term in the
Preamble.

          “Bank” means PeoplesBank, A Codorus Valley Company, a Pennsylvania
banking corporation and wholly-owned Subsidiary of the Company.

          “Bank Regulatory Authorities” has the meaning set forth in Section
3.1(b)(ii).

          “BHC Act” has the meaning set forth in Section 3.1(b)(ii).

          “Board” has the meaning set forth in Section 2.2(a)(v).

          “Business Day” means a day, other than a Saturday or Sunday, on which
banks in the City of New York are open for the general transaction of business.

          “CIBC Act” means the Change in Bank Control Act.

          “Closing” means the closing of the purchase and sale of the Shares
pursuant to this Agreement.

          “Closing Date” means the Trading Day when all of the Transaction
Documents have been executed and delivered by the applicable parties thereto,
and all of the conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are
satisfied or waived, as the case may be, or such other date as the parties may
agree.

          “Commission” has the meaning set forth in the Recitals.

          “Common Stock” has the meaning set forth in the Recitals, and also
includes any securities into which the Common Stock may hereafter be
reclassified or changed.

          “Company Counsel” means Rhoads & Sinon LLP.

          “Company Deliverables” has the meaning set forth in Section 2.2(a).

          “Company Reports” has the meaning set forth in Section 3.1(mm).

          “Company’s Knowledge” means with respect to any statement made to the
knowledge of the Company, that the statement is based upon the actual knowledge
of the executive officers of the Company having responsibility for the matter or
matters that are the subject of the statement after reasonable investigation.

2

--------------------------------------------------------------------------------



          “Control” (including the terms “controlling”, “controlled by” or
“under common control with”) means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

          “Department” has the meaning set forth in Section 3.1(b)(ii).

          “Disclosure Materials” has the meaning set forth in Section 3.1(h).

          “DTC” means The Depository Trust Company.

          “Effective Date” means the date on which the initial Registration
Statement required by Section 2(a) of the Registration Rights Agreement is first
declared effective by the Commission.

          “Environmental Laws” has the meaning set forth in Section 3.1(l).

          “ERISA” has the meaning set forth in Section 3.1(ss).

          “ERISA Entity” has the meaning set forth in Section 3.2(m).

          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
or any successor statute, and the rules and regulations promulgated thereunder.

          “FDIC” has the meaning set forth in Section 3.1(b)(ii).

          “Federal Reserve” has the meaning set forth in Section 3.1(b)(ii).

          “GAAP” means U.S. generally accepted accounting principles, as applied
by the Company.

          “Indemnified Person” has the meaning set forth in Section 4.8(a).

          “Insurer” has the meaning set forth in Section 3.1(qq).

          “Intellectual Property” has the meaning set forth in Section 3.1(r).

          “Lien” means any lien, charge, claim, encumbrance, security interest,
right of first refusal, preemptive right or other restriction of any kind.

          “Legend Removal Date” has the meaning set forth in Section 4.1(c).

          “Loan Investor” has the meaning set forth in Section 3.1(qq).

          “Material Adverse Effect” means any of (i) a material and adverse
effect on the legality, validity or enforceability of any Transaction Document,
(ii) a material and adverse effect on the results of operations, assets,
properties, business, condition (financial or otherwise) or prospects of the
Company and the Subsidiaries, taken as a whole, or (iii) any adverse impairment
to the

3

--------------------------------------------------------------------------------



Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document.

          “Material Contract” means any contract of the Company that was, or was
required to be, filed as an exhibit pursuant to Item 601 of Regulation S-K.

          “Material Permits” has the meaning set forth in Section 3.1(p).

          “Money Laundering Laws” has the meaning set forth in Section 3.1(jj).

          “New York Courts” means the state and federal courts sitting in the
State of New York.

          “OFAC” has the meaning set forth in Section 3.1(ii).

          “Outside Date” means the fifteenth (15th) day following the date of
this Agreement; provided that if such day is not a Business Day, the first day
following such day that is a Business Day.

          “Person” means an individual, corporation, partnership, limited
liability company, trust, business trust, association, joint stock company,
joint venture, sole proprietorship, unincorporated organization, governmental
authority or any other form of entity not specifically listed herein.

          “Placement Agent” has the meaning set forth in the Recitals.

          “Principal Trading Market” means the Trading Market on which the
Common Stock is primarily listed on and quoted for trading, which, as of the
date of this Agreement and the Closing Date, shall be the NASDAQ Global Market.

          “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

          “Purchase Price” means $20.00 per Share.

          “Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

          “Registration Rights Agreement” has the meaning set forth in the
Recitals.

          “Registration Statement” means a registration statement meeting the
requirements set forth in the Registration Rights Agreement and covering the
resale by the Purchasers of the Registrable Securities (as defined in the
Registration Rights Agreement).

          “Regulation D” has the meaning set forth in the Recitals.

          “Regulatory Agreement” has the meaning set forth in Section 3.1(oo).

          “Required Approvals” has the meaning set forth in Section 3.1(e).

4

--------------------------------------------------------------------------------



          “Rights Agreement” means that certain Rights Agreement, dated November
4, 2005, by and between the Company and the Transfer Agent, as amended.

          “Rule 144” means Rule 144 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.

           “SEC Reports” has the meaning set forth in Section 3.1(h).

          “Secretary’s Certificate” has the meaning set forth in Section
2.2(a)(v).

          “Securities Act” means the Securities Act of 1933, as amended.

          “Shares” has the meaning set forth in the Recitals.

          “Subscription Amount” means with respect to each Purchaser, the
aggregate amount to be paid for the Shares purchased hereunder as indicated on
such Purchaser’s signature page to this Agreement next to the heading “Aggregate
Purchase Price (Subscription Amount)”.

          “Subsidiary” means the Bank and any other entity in which the Company,
directly or indirectly, owns sufficient capital stock or holds a sufficient
equity or similar interest such that it is consolidated with the Company in the
financial statements of the Company.

          “Trading Day” means (i) a day on which the Common Stock is listed or
quoted and traded on its Principal Trading Market or (ii) if the Common Stock is
not listed or quoted on any Trading Market, a day on which the Common Stock is
quoted in the over-the-counter market as reported in the “pink sheets” by OTC
Markets Group Inc. (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i) and (ii) hereof, then Trading
Day shall mean a Business Day.

          “Trading Market” means whichever of the New York Stock Exchange, the
NYSE MKT, the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ
Capital Market or the OTC Bulletin Board on which the Common Stock is listed or
quoted for trading on the date in question.

          “Transaction Documents” means this Agreement, the schedules and
exhibits attached hereto, the Registration Rights Agreement, and any other
documents or agreements executed or delivered in connection with the
transactions contemplated hereunder.

          “Transfer Agent” means Wells Fargo Bank, N.A., or any successor
transfer agent for the Company.

          “U.S. Sanctions Laws” has the meaning set forth in Section 3.2(p).

5

--------------------------------------------------------------------------------



ARTICLE II
PURCHASE AND SALE

          2.1        Closing.

                       (a)          Purchase of Shares. Subject to the terms and
conditions set forth in this Agreement, at the Closing the Company shall issue
and sell to each Purchaser, and each Purchaser shall, severally and not jointly,
purchase from the Company, the number of Shares set forth below such Purchaser’s
name on the signature page of this Agreement at a per Share price equal to the
Purchase Price.

                       (b)          Closing. The Closing of the purchase and
sale of the Shares shall take place on the Closing Date remotely by facsimile
transmission or other electronic means as the parties may mutually agree.

                       (c)          Form of Payment. Unless otherwise agreed to
by the Company and a Purchaser (as to itself only), on the Closing Date, (1) the
Company shall deliver to each Purchaser one or more stock certificates,
evidencing the number of Shares set forth on such Purchaser’s signature page to
this Agreement and (2) upon receipt thereof, each Purchaser shall wire its
Subscription Amount, in United States dollars and in immediately available
funds, in accordance with the Company’s written wire transfer instructions. For
purposes of clarity, a Purchaser shall not be required to wire its Subscription
Amount until it (or its designated custodian per its delivery instructions)
confirms receipt of its Shares.

          2.2        Closing Deliveries.

                       (a)          On or prior to the Closing, the Company
shall issue, deliver or cause to be delivered to each Purchaser the following
(the “Company Deliverables”):

 

 

 

                           (i)           this Agreement, duly executed by the
Company;

 

 

 

                           (ii)          one or more stock certificates,
evidencing the Shares subscribed for by Purchaser hereunder, registered in the
name of such Purchaser or as otherwise set forth on such Purchaser’s Stock
Certificate Questionnaire included as Exhibit B-2 hereto (the “Stock
Certificates”);

 

 

 

                           (iii)         a legal opinion of Company Counsel,
dated as of the Closing Date and in the form attached hereto as Exhibit C,
executed by such counsel and addressed to the Purchasers;

 

 

 

                           (iv)         the Registration Rights Agreement, duly
executed by the Company;

 

 

 

                           (v)          a certificate of the Secretary of the
Company, in the form attached hereto as Exhibit D (the “Secretary’s
Certificate”), dated as of the Closing Date, (a) certifying the resolutions
adopted by the Board of Directors of the Company (the “Board”) or a duly
authorized committee thereof approving the transactions

6

--------------------------------------------------------------------------------




 

 

 

contemplated by this Agreement and the other Transaction Documents and the
issuance of the Shares, (b) certifying the current versions of the articles of
incorporation, as amended, and bylaws, as amended, of the Company and (c)
certifying as to the signatures and authority of persons signing the Transaction
Documents and related documents on behalf of the Company;

 

 

 

                           (vi)        a certificate of the Chief Executive
Officer, President or Chief Financial Officer of the Company, in the form
attached hereto as Exhibit E, dated as of the Closing Date, certifying to the
fulfillment of the conditions specified in Sections 5.1(a) and 5.1(b); and

 

 

 

                           (vii)       a Certificate of Good Standing for the
Company from the Pennsylvania Secretary of State as of a recent date.

                       (b)          On or prior to the Closing, each Purchaser
shall deliver or cause to be delivered to the Company the following (the
“Purchaser Deliverables”):

 

 

 

                           (i)          this Agreement, duly executed by such
Purchaser;

 

 

 

                           (ii)         its Subscription Amount, in U.S. dollars
and in immediately available funds, by wire transfer in accordance with the
Company’s written instructions;

 

 

 

                           (iii)        the Registration Rights Agreement, duly
executed by such Purchaser; and

 

 

 

                           (iv)         a fully completed and duly executed
Accredited Investor Questionnaire and Stock Certificate Questionnaire in the
forms attached hereto as Exhibits B-1 and B-2, respectively.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

          3.1        Representations and Warranties of the Company. The Company
hereby represents and warrants as of the date hereof and as of the Closing Date
(except for the representations and warranties that speak as of a specific date,
which shall be made as of such date), to each of the Purchasers that:

                       (a)          Subsidiaries. The Company has no direct or
indirect Subsidiaries other than those listed in Schedule 3.1(a) hereto. The
Company owns, directly or indirectly, all of the capital stock or comparable
equity interests of each Subsidiary free and clear of any and all Liens, and all
the issued and outstanding shares of capital stock or comparable equity interest
of each Subsidiary are validly issued and are fully paid, non-assessable and
free of preemptive and similar rights to subscribe for or purchase securities.

                       (b)          Organization and Qualification; Bank
Regulations.

7

--------------------------------------------------------------------------------




 

 

 

                          (i)          The Company and each of its Subsidiaries
is an entity duly incorporated or otherwise organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization (as applicable), with the requisite power and authority to own or
lease and use its properties and assets and to carry on its business as
currently conducted. Neither the Company nor any Subsidiary is in violation of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. The Company
and each of its Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not be expected to have a Material Adverse
Effect.

 

 

 

                          (ii)         The Company is duly registered as a bank
holding company under the Bank Holding Company Act of 1956, as amended (the “BHC
Act”). The Bank is the Company’s only Subsidiary banking institution. The Bank
holds the requisite authority from the Pennsylvania Department of Banking and
Securities (the “Department”) to do business as a state-chartered banking
corporation under the laws of the Commonwealth of Pennsylvania. Each of the
Company and the Bank is in compliance with all laws administered by the Board of
Governors of the Federal Reserve System (the “Federal Reserve”), the Federal
Deposit Insurance Corporation (the “FDIC”), the Department and any other
foreign, federal or state bank regulatory authorities (together with the
Department, the Federal Reserve and the FDIC, the “Bank Regulatory Authorities”)
with jurisdiction over the Company and its Subsidiaries, except for any
noncompliance that, individually or in the aggregate, has not had and would not
be reasonably expected to have a Material Adverse Effect. The deposit accounts
of the Bank are insured up to applicable limits by the FDIC, and all premiums
and assessments required to be paid in connection therewith have been paid when
due.

                       (c)        Authorization; Enforcement; Validity. The
Company has the requisite corporate power and authority to enter into and to
consummate the transactions contemplated by each of the Transaction Documents to
which it is a party and otherwise to carry out its obligations hereunder and
thereunder, including, without limitation, to issue the Shares in accordance
with the terms hereof. The Company’s execution and delivery of each of the
Transaction Documents and the consummation by it of the transactions
contemplated hereby and thereby (including, but not limited to, the sale and
delivery of the Shares) have been duly authorized by all necessary corporate
action on the part of the Company, and no further corporate action is required
by the Company, its Board or its shareholders in connection therewith. Each of
the Transaction Documents has been (or upon delivery will have been) duly
executed by the Company and is, or when delivered in accordance with the terms
hereof or thereof, will constitute the legal, valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
(i) as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as

8

--------------------------------------------------------------------------------



indemnification and contribution provisions may be limited by applicable law.
There are no shareholder agreements, voting agreements, voting trust agreements
or similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the Company’s Knowledge, between or among any of the
Company’s shareholders.

                       (d)        No Conflicts. The execution, delivery and
performance by the Company of the Transaction Documents and the consummation by
the Company of the transactions contemplated hereby or thereby (including,
without limitation, the issuance of the Shares) do not and will not (i) conflict
with or violate any provisions of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or otherwise result in a violation of the
organizational documents of the Company or any Subsidiary, (ii) conflict with,
or constitute a default (or an event that with notice or lapse of time or both
would result in a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any Material Contract, or (iii) subject to
receipt of the Required Approvals, conflict with or result in a violation of any
law, rule, regulation, order, judgment, injunction, decree or other restriction
of any court or governmental authority to which the Company is subject
(including federal and state securities laws and the rules and regulations
thereunder, assuming the correctness of the representations and warranties made
by the Purchasers herein, of any self-regulatory organization to which the
Company or its securities are subject, including the Principal Trading Market),
or by which any property or asset of the Company is bound or affected, except in
the case of clauses (ii) and (iii) such as would not have or reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

                       (e)        Filings, Consents and Approvals. Neither the
Company nor any of its Subsidiaries is required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority, self-regulatory organization (including the Principal
Trading Market) or other Person in connection with the execution, delivery and
performance by the Company of the Transaction Documents (including, without
limitation, the issuance of the Shares), other than (i) the filing with the
Commission of one or more Registration Statements in accordance with the
requirements of the Registration Rights Agreement, (ii) filings required by
applicable state securities laws, (iii) the filing of a Notice of Exempt
Offering of Securities on Form D with the Commission under Regulation D of the
Securities Act, (iv) the filing of any requisite notices and/or application(s)
to the Principal Trading Market for the issuance and sale of the Shares and the
listing of the Shares for trading or quotation, as the case may be, thereon in
the time and manner required thereby; (v) the filings required in accordance
with Section 4.6 of this Agreement; and (vi) those that have been made or
obtained prior to the date of this Agreement (collectively, the “Required
Approvals”). The Company is unaware of any facts or circumstances relating to
the Company or its Subsidiaries which would be likely to prevent the Company
from obtaining or effecting any of the foregoing.

                       (f)        Issuance of the Shares. The issuance of the
Shares has been duly authorized and the Shares, when issued and paid for in
accordance with the terms of the Transaction Documents, will be duly and validly
issued, fully paid and non-assessable and free and clear of all Liens, other
than restrictions on transfer imposed by applicable securities laws,

9

--------------------------------------------------------------------------------



and shall not be subject to preemptive or similar rights. Assuming the accuracy
of the representations and warranties of the Purchasers in this Agreement, the
Shares will be issued in compliance with all applicable federal and state
securities laws.

                       (g)        Capitalization. The number of shares and type
of all authorized, issued and outstanding capital stock, options and other
securities of the Company (whether or not presently convertible into or
exercisable or exchangeable for shares of capital stock of the Company) is set
forth in Schedule 3.1(g) hereto. All of the outstanding shares of capital stock
of the Company are duly authorized, validly issued, fully paid and
non-assessable, have been issued in compliance in all material respects with all
applicable federal and state securities laws, and none of such outstanding
shares was issued in violation of any preemptive rights or similar rights to
subscribe for or purchase any capital stock of the Company. Except as specified
in the SEC Reports, no shares of the Company’s outstanding capital stock are
subject to preemptive rights or any other similar rights; there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares of capital
stock of the Company, or contracts, commitments, understandings or arrangements
by which the Company is or may become bound to issue additional shares of
capital stock of the Company or options, warrants, scrip, rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities
or rights convertible into, or exercisable or exchangeable for, any shares of
capital stock of the Company, other than those issued or granted pursuant to
compensatory plans, contracts or arrangements described in the SEC Reports;
except as set forth in Schedule 3.1(g), there are no material outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing indebtedness of the Company or by which the
Company is bound; except for the Registration Rights Agreement and Rights
Agreement, there are no agreements or arrangements under which the Company is
obligated to register the sale of any of its securities under the Securities
Act; except as set forth in Schedule 3.1(g), there are no outstanding securities
or instruments of the Company that contain any redemption or similar provisions,
and there are no contracts, commitments, understandings or arrangements by which
the Company is or may become bound to redeem a security of the Company or any of
its Subsidiaries; the Company does not have any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement; and
neither the Company nor any of its Subsidiaries have any liabilities or
obligations required to be disclosed in the SEC Reports but not so disclosed in
the SEC Reports, which, individually or in the aggregate, will have or would
reasonably be expected to have a Material Adverse Effect. There are no
securities or instruments issued by or to which the Company is a party
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Shares.

                       (h)        SEC Reports; Disclosure Materials. The Company
has filed all reports, schedules, forms, statements and other documents required
to be filed by it under the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the eighteen (18) months preceding the date hereof (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, being collectively referred to herein as the “SEC Reports”
and together with this Agreement and the schedules to this Agreement, the
“Disclosure Materials”), on a timely basis or has received a valid extension of
such time of filing and has filed any such SEC Reports prior to the expiration
of any such extension. As of their respective

10

--------------------------------------------------------------------------------



filing dates, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.

                        (i)        Financial Statements. The financial
statements of the Company and its Subsidiaries included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
GAAP applied on a consistent basis during the periods involved, except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the balance sheet of the
Company and its Subsidiaries taken as a whole as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, year-end audit
adjustments, which would not be material, either individually or in the
aggregate.

                        (j)        Tax Matters. The Company (i) has prepared and
filed all foreign, federal and state income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject, (ii) has
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith, with respect to which
adequate reserves have been set aside on the books of the Company and (iii) has
set aside on its books provisions reasonably adequate for the payment of all
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply, except, in the case of clauses (i) and (ii) above, where the
failure to so pay or file any such tax, assessment, charge or return would not
have or reasonably be expected to have a Material Adverse Effect.

                       (k)        Material Changes. Since the date of the latest
audited financial statements included within the SEC Reports, except as
disclosed in subsequent SEC Reports filed prior to the date hereof, (i) there
have been no events, occurrences or developments that have had or would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, (ii) the Company has not incurred any material
liabilities (contingent or otherwise) other than (A) trade payables, accrued
expenses and other liabilities incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or required to be
disclosed in filings made with the Commission, (iii) the Company has not altered
materially its method of accounting or the manner in which it keeps its
accounting books and records, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its shareholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock, (v) the Company has not issued any equity securities to any
officer, director or Affiliate, except Common Stock issued pursuant to existing
Company stock option or stock purchase plans or executive and director
arrangements disclosed in the SEC Reports, (vi) there has not been any material
change or amendment to, or any waiver of any material right by the Company
under,

11

--------------------------------------------------------------------------------



any Material Contract under which the Company or any of its Subsidiaries is
bound or subject, and (vii) to the Company’s Knowledge, there has not been a
material increase in the aggregate dollar amount of: (A) the Bank’s
nonperforming loans (including nonaccrual loans and loans 90 days or more past
due and still accruing interest) or (B) the reserves or allowances established
on the Company’s or Bank’s financial statements with respect thereto. Except for
the transactions contemplated by this Agreement, to the Company’s Knowledge, no
event, liability or development has occurred or exists with respect to the
Company or its Subsidiaries or their respective business, properties, operations
or financial condition that would be required to be disclosed by the Company
under applicable securities laws at the time this representation is made that
has not been publicly disclosed at least one Trading Day prior to the date that
this representation is made.

                        (l)        Environmental Matters. Neither the Company
nor any of its Subsidiaries (i) is in violation of any statute, rule,
regulation, decision or order of any governmental agency or body or any court,
domestic or foreign, relating to the use, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), (ii) owns or operates any real property contaminated with any substance
that is in violation of any Environmental Laws, (iii) is liable for any off-site
disposal or contamination pursuant to any Environmental Laws, or (iv) is subject
to any claim relating to any Environmental Laws; in each case, which violation,
contamination, liability or claim has had or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; and, to the
Company’s Knowledge, there is no pending or threatened investigation that might
lead to such a claim.

                       (m)        Litigation. There is no Action which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the issuance of the Shares or (ii) except as
disclosed in the SEC Reports, is reasonably likely to have a Material Adverse
Effect, individually or in the aggregate, if there were an unfavorable decision.
Neither the Company nor any Subsidiary, nor any director or officer thereof, is
or has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the Company’s Knowledge there is not
pending or contemplated, any investigation by the Commission involving the
Company or any current or former director or officer of the Company. The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any of its
Subsidiaries under the Exchange Act or the Securities Act. There are no
outstanding orders, judgments, injunctions, awards or decrees of any court,
arbitrator or governmental or regulatory body against the Company or any
executive officers or directors of the Company in their capacities as such,
which individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

                       (n)        Employment Matters. No labor dispute exists
or, to the Company’s Knowledge, is imminent with respect to any of the employees
of the Company or any Subsidiary which would have or reasonably be expected to
have a Material Adverse Effect. None of the Company’s or Subsidiaries’ employees
is a member of a union that relates to such employee’s relationship with the
Company or Subsidiary, and neither the Company nor any of its Subsidiaries is a
party to a collective bargaining agreement, and the Company and each

12

--------------------------------------------------------------------------------



Subsidiary believes that its relationship with its employees is good. To the
Company’s Knowledge, no executive officer is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of a third
party, and to the Company’s Knowledge, the continued employment of each such
executive officer does not subject the Company or any Subsidiary to any
liability with respect to any of the foregoing matters. The Company is in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
would not have or reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

                    (o)          Compliance. Neither the Company nor any of its
Subsidiaries (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any of its Subsidiaries under), nor
has the Company or any of its Subsidiaries received written notice of a claim
that it is in default under or that it is in violation of, any Material Contract
(whether or not such default or violation has been waived), (ii) is in violation
of any order of any court, arbitrator or governmental body having jurisdiction
over the Company, its Subsidiaries or their respective properties or assets, or
(iii) is in violation of, or in receipt of written notice that it is in
violation of, any statute, rule, regulation, policy or guideline or order of any
governmental authority, self-regulatory organization (including the Principal
Trading Market) applicable to the Company or any of its Subsidiaries, or which
would have the effect of revoking or limiting FDIC deposit insurance, except in
each case set forth in (i), (ii) and (iii) of this paragraph as would not have
or reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

                    (p)          Regulatory Permits. The Company and each of its
Subsidiaries possess all certificates, authorizations and permits issued by the
appropriate federal, state, local or foreign regulatory authorities necessary to
conduct their respective businesses as currently conducted and as described in
the SEC Reports, except where the failure to possess such certificates,
authorizations or permits, individually or in the aggregate, has not and would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect (“Material Permits”), and (i) neither the Company nor any of its
Subsidiaries has received any notice in writing of proceedings relating to the
revocation or material adverse modification of any such Material Permits and
(ii) the Company is unaware of any facts or circumstances that would give rise
to the revocation or material adverse modification of any Material Permits.

                    (q)          Title to Assets. Except as disclosed in the SEC
Reports, the Company and its Subsidiaries have good and marketable title to all
real property and tangible personal property owned by them which is material to
the business of the Company and its Subsidiaries, taken as a whole, in each case
free and clear of all Liens except such as do not materially affect the value of
such property or do not interfere with the use made and proposed to be made of
such property by the Company and any of its Subsidiaries. Any real property and
facilities held under lease by the Company and any of its Subsidiaries are held
by them under valid, subsisting and enforceable leases with such exceptions as
are not material and do not interfere with the use made and proposed to be made
of such property and facilities by the Company and its Subsidiaries.

13

--------------------------------------------------------------------------------



                    (r)          Patents and Trademarks. The Company and its
Subsidiaries own, possess, license or have other rights to use all foreign and
domestic patents, patent applications, trade and service marks, trade and
service mark registrations, trade names, copyrights, inventions, trade secrets,
technology, Internet domain names, know-how and other intellectual property
(collectively, the “Intellectual Property”) necessary for the conduct of their
respective businesses as currently conducted or as proposed to be conducted as
disclosed in the SEC Reports except where the failure to own, possess, license
or have such rights would not have or reasonably be expected to have a Material
Adverse Effect. Except as set forth in the SEC Reports and except where such
violations or infringements would not have or reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect, to the
Company’s Knowledge, (a) there are no rights of third parties to any such
Intellectual Property; (b) there is no infringement by third parties of any such
Intellectual Property; (c) there is no pending or threatened Proceeding by
others challenging the Company’s and/or its Subsidiaries’ rights in or to any
such Intellectual Property; (d) there is no pending or threatened Proceeding by
others challenging the validity or scope of any such Intellectual Property; and
(e) there is no pending or threatened Proceeding by others that the Company
and/or any Subsidiary infringes or otherwise violates any patent, trademark,
service mark, trade name, copyright, invention, trade secret, technology,
Internet domain name, know-how or other proprietary rights of others.

                    (s)          Insurance. The Company and each of the
Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as the Company believes to be
prudent and customary in the businesses and locations in which and where the
Company and the Subsidiaries are engaged. All premiums due and payable under all
such policies and bonds have been timely paid, and the Company and its
Subsidiaries are in material compliance with the terms of such policies and
bonds. Neither the Company nor any of its Subsidiaries has received any notice
of cancellation of any such insurance, nor, to the Company’s Knowledge, will it
or any Subsidiary be unable to renew their respective existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would be materially higher than their existing insurance coverage.

                    (t)          Transactions With Affiliates and Employees.
Except as set forth in the SEC Reports and other than the grant of stock options
or other equity awards that are not individually or in the aggregate material in
amount, none of the officers or directors of the Company and, to the Company’s
Knowledge, none of the employees of the Company, is presently a party to any
transaction with the Company or to a presently contemplated transaction (other
than for services as employees, officers and directors) that would be required
to be disclosed pursuant to Item 404 of Regulation S-K promulgated under the
Securities Act.

                    (u)          Internal Control Over Financial Reporting.
Except as set forth in the SEC Reports, the Company maintains internal control
over financial reporting (as such term is defined in Rule 13a-15(f) under the
Exchange Act) designed to provide reasonable assurance regarding the reliability
of financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP and such internal control over financial
reporting was effective as of the date of the most recent SEC Report.

14

--------------------------------------------------------------------------------



                    (v)          Sarbanes-Oxley; Disclosure Controls. The
Company is in compliance in all material respects with all of the provisions of
the Sarbanes-Oxley Act of 2002 which are applicable to it. The Company maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15(e)
and 15d-15(e) under the Exchange Act), and such disclosure controls and
procedures were effective as of the date of the most recent SEC Report.

                    (w)          Certain Fees. No Person will have, as a result
of the transactions contemplated by this Agreement, any valid right, interest or
claim against or upon the Company or a Purchaser for any commission, fee or
other compensation pursuant to any agreement, arrangement or understanding
entered into by or on behalf of the Company, other than the Placement Agent with
respect to the offer and sale of the Shares (which placement agent fees are
being paid by the Company and are set forth on Schedule 3.1(w)). The Company
shall indemnify, pay, and hold each Purchaser harmless against, any liability,
loss or expense (including, without limitation, attorneys’ fees and
out-of-pocket expenses) arising in connection with any such right, interest or
claim.

                     (x)           Private Placement. Assuming the accuracy of
the Purchasers’ representations and warranties set forth in Section 3.2 of this
Agreement and the accuracy of the information disclosed in the Accredited
Investor Questionnaires, no registration under the Securities Act is required
for the offer and sale of the Shares by the Company to the Purchasers under the
Transaction Documents. The issuance and sale of the Shares hereunder does not
contravene the rules and regulations of the Principal Trading Market.

                    (y)          Registration Rights. Other than each of the
Purchasers and as set forth in the Rights Agreement, no Person has any present
right to cause the Company to effect the registration under the Securities Act
of any securities of the Company.

                    (z)          No Integrated Offering. Assuming the accuracy
of the Purchasers’ representations and warranties set forth in Section 3.2, none
of the Company, its Subsidiaries nor, to the Company’s Knowledge, any of its
Affiliates or any Person acting on its behalf has, directly or indirectly, at
any time within the past six months, made any offers or sales of any Company
security or solicited any offers to buy any security under circumstances that
would (i) cause such offers and sales to be integrated for purposes of
Regulation D with the offer and sale by the Company of the Shares as
contemplated hereby or that otherwise would cause the exemption from
registration under Regulation D to be unavailable in connection with the offer
and sale by the Company of the Shares as contemplated hereby or (ii) cause the
offering of the Shares pursuant to the Transaction Documents to be integrated
with prior offerings by the Company for purposes of any applicable law,
regulation or stockholder approval provisions, including, without limitation,
under the rules and regulations of any Trading Market on which any of the
securities of the Company are listed or designated.

                    (aa)        Listing and Maintenance Requirements. The
Company’s Common Stock is registered pursuant to Section 12(b) of the Exchange
Act, and the Company has taken no action designed to terminate the registration
of the Common Stock under the Exchange Act nor has the Company received any
notification that the Commission is contemplating terminating such registration.
The Company has not, in the 12 months preceding the date hereof, received

15

--------------------------------------------------------------------------------



written notice from the Principal Trading Market to the effect that the Company
is not in compliance with the listing or maintenance requirements of the
Principal Trading Market. The Company is, and has no reason to believe that it
will not in the foreseeable future continue to be, in compliance in all material
respects with the listing and maintenance requirements for continued trading of
the Common Stock on the Principal Trading Market.

                    (bb)        Investment Company. The Company is not, and
immediately after receipt of payment for the Shares will not be, an “investment
company,” an “affiliated person” of, “promoter” for or “principal underwriter”
for, an entity “controlled” by an “investment company,” within the meaning of
the Investment Company Act of 1940, as amended.

                    (cc)        Unlawful Payments. Neither the Company nor any
of its Subsidiaries, nor any directors, officers, nor to the Company’s
Knowledge, employees, agents or other Persons acting at the direction of or on
behalf of the Company or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, the Company or any of its Subsidiaries: (a)
directly or indirectly, used any corporate funds for unlawful contributions,
gifts, entertainment or other unlawful expenses relating to foreign or domestic
political activity; (b) made any direct or indirect unlawful payments to any
foreign or domestic governmental officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds; (c) violated any
provision of the Foreign Corrupt Practices Act of 1977, as amended; or (d) made
any other unlawful bribe, rebate, payoff, influence payment, kickback or other
material unlawful payment to any foreign or domestic government official or
employee.

                    (dd)        Application of Takeover Protections; Rights
Agreements. Except for the Rights Agreement, the Company has not adopted any
stockholder rights plan or similar arrangement relating to accumulations of
beneficial ownership of Common Stock or a change in control of the Company. The
Company and its Board have taken all action necessary to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s articles of incorporation or other organizational documents
or the laws of the jurisdiction of its incorporation or otherwise which is or
could become applicable to any Purchaser as a direct consequence of the
transactions contemplated by this Agreement, including, without limitation, the
Company’s issuance of the Shares and any Purchaser’s ownership of the Shares.

                    (ee)        Disclosure. The Company confirms that neither it
nor, to the Company’s Knowledge, any of its officers or directors nor any other
Person acting on its or their behalf has provided, and it has not authorized the
Placement Agent to provide, any Purchaser or its respective agents or counsel
with any information that it believes constitutes or could reasonably be
expected to constitute material, non-public information except insofar as the
existence, provisions and terms of the Transaction Documents and the proposed
transactions hereunder may constitute such information, all of which will be
disclosed by the Company in the Press Release as contemplated by Section 4.6
hereof. The Company understands and confirms that each of the Purchasers will
rely on the foregoing representations in effecting transactions in securities of
the Company. No event or circumstance has occurred or information exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, operations or financial

16

--------------------------------------------------------------------------------



conditions, which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed, except for the announcement of this Agreement and
related transactions.

                    (ff)        Off Balance Sheet Arrangements. There is no
transaction, arrangement, or other relationship between the Company (or any
Subsidiary) and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its Exchange Act filings and is not
so disclosed and would have or reasonably be expected to have a Material Adverse
Effect.

                    (gg)       Acknowledgment Regarding Purchase of Shares. The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated hereby and thereby. The Company
further acknowledges that no Purchaser is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by any Purchaser or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to the Purchasers’ purchase of the Shares.

                    (hh)       Absence of Manipulation. The Company has not, and
to the Company’s Knowledge no one acting on its behalf has, taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Shares.

                    (ii)        OFAC. Neither the Company nor any Subsidiary
nor, to the Company’s Knowledge, any director, officer, agent, employee,
Affiliate or Person acting on behalf of the Company or any Subsidiary is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not knowingly, directly or indirectly, use the proceeds of the sale of the
Shares, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person or entity, towards any sales
or operations in any country sanctioned by OFAC or for the purpose of financing
the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.

                    (jj)        Money Laundering Laws. The operations of each of
the Company and any Subsidiary are and have been conducted at all times in
compliance with the money laundering statutes of applicable jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any applicable governmental
agency (collectively, the “Money Laundering Laws”) and to the Company’s
Knowledge, no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company and/or any
Subsidiary with respect to the Money Laundering Laws is pending or threatened.

                    (kk)        Compliance with Certain Banking Regulations. The
Company has no knowledge of any facts and circumstances, and has no reason to
believe that any facts or

17

--------------------------------------------------------------------------------



circumstances exist, that would cause the Bank: (i) to be deemed not to be in
satisfactory compliance with the Community Reinvestment Act and the regulations
promulgated thereunder or to be assigned a CRA rating by federal or state
banking regulators of lower than “satisfactory”; (ii) to be deemed to be
operating in violation, in any material respect, of the Bank Secrecy Act of 1970
(or otherwise known as the “Currency and Foreign Transactions Reporting Act”),
the USA Patriot Act (or otherwise known as “Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001”), any order issued with respect to anti-money laundering by OFAC or any
other anti-money laundering statute, rule or regulation; or (iii) to be deemed
not to be in satisfactory compliance, in any material respect, with all
applicable privacy of customer information requirements contained in any federal
and state privacy laws and regulations as well as the provisions of all
information security programs adopted by the Bank.

                    (ll)        No Additional Agreements. The Company has no
other agreements or understandings (including, without limitation, side letters)
with any Purchaser or other Person to purchase Shares on terms more favorable to
such Person than as set forth herein.

                    (mm)     Reports, Registrations and Statements. Since
January 1, 2012, the Company and each Subsidiary have filed all material
reports, registrations and statements, together with any required amendments
thereto, that it was required to file with the Bank Regulatory Authorities and
any other applicable federal or state securities or banking authorities,
including, without limitation, all financial statements and financial
information required to be filed by it under the Federal Deposit Insurance Act
and the BHC Act. All such reports and statements filed with any such regulatory
body or authority are collectively referred to herein as the “Company Reports.”
All such Company Reports were filed on a timely basis or the Company or the
applicable Subsidiary, as applicable, received a valid extension of such time of
filing and has filed any such Company Reports prior to the expiration of any
such extension. As of their respective dates, the Company Reports complied in
all material respects with all the rules and regulations promulgated by the Bank
Regulatory Authorities and any other applicable foreign, federal or state
securities or banking authorities, as the case may be.

                    (nn)       Bank Regulatory Capitalization. As of December
31, 2013, the Bank met or exceeded the standards necessary to be considered
“well capitalized” under the FDIC’s regulatory framework for prompt corrective
action.

                    (oo)       Agreements with Regulatory Agencies; Fiduciary
Obligations. Neither the Company nor any Subsidiary is subject to any
cease-and-desist or other similar order or enforcement action issued by, or is a
party to any written agreement, consent agreement or memorandum of understanding
with, or is a party to any commitment letter or similar undertaking to, or is
subject to any capital directive by, or since December 31, 2011, has adopted any
board resolutions at the request of, any governmental entity that currently
restricts in any material respect the conduct of its business or that in any
material manner relates to its capital adequacy, its liquidity and funding
policies and practices, its ability to pay dividends, its credit, risk
management or compliance policies, its internal controls, its management or its
operations or business (each item in this sentence, a “Regulatory Agreement”),
nor has the Company or any

18

--------------------------------------------------------------------------------



Subsidiary been advised since December 31, 2011 by any governmental entity that
it is considering issuing, initiating, ordering, or requesting any such
Regulatory Agreement.

                                  Each of the Company and each Subsidiary has
properly administered all accounts for which it acts as a fiduciary, including
accounts for which it serves as a trustee, agent, custodian, personal
representative, guardian, conservator or investment advisor, in accordance with
the terms of the governing documents, applicable federal and state law and
regulation and common law. None of the Company, any Subsidiary or, to the
Company’s Knowledge, any director, officer or employee of the Company or any
Subsidiary has committed any breach of trust or fiduciary duty with respect to
any such fiduciary account and the accountings for each such fiduciary account
are true and correct and accurately reflect the assets of such fiduciary
account.

                    (pp)       No General Solicitation or General Advertising.
Neither the Company nor, to the Company’s Knowledge, any Person acting on its
behalf has engaged or will engage in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with any offer or
sale of the Shares.

                    (qq)       Mortgage Banking Business. Except as has not had
and would not reasonably be expected to have a Material Adverse Effect:

                                  (i)          The Company and each of its
Subsidiaries has complied with, and all documentation in connection with the
origination, processing, underwriting and credit approval of any mortgage loan
originated, purchased or serviced by the Company or any of its Subsidiaries
satisfied, (A) all applicable federal, state and local laws, rules and
regulations with respect to the origination, insuring, purchase, sale, pooling,
servicing, subservicing, or filing of claims in connection with mortgage loans,
including all laws relating to real estate settlement procedures, consumer
credit protection, truth in lending laws, usury limitations, fair housing,
transfers of servicing, collection practices, equal credit opportunity and
adjustable rate mortgages, (B) the responsibilities and obligations relating to
mortgage loans set forth in any agreement between the Company or any of its
Subsidiaries and any Agency, Loan Investor or Insurer, (C) the applicable rules,
regulations, guidelines, handbooks and other requirements of any Agency, Loan
Investor or Insurer and (D) the terms and provisions of any mortgage or other
collateral documents and other loan documents with respect to each mortgage
loan; and

                                  (ii)         No Agency, Loan Investor or
Insurer has (A) claimed in writing that the Company or any of its Subsidiaries
has violated or has not complied with the applicable underwriting standards with
respect to mortgage loans sold by the Company or any of its Subsidiaries to a
Loan Investor or Agency, or with respect to any sale of mortgage servicing
rights to a Loan Investor, (B) imposed in writing restrictions on the activities
(including commitment authority) of the Company or any of its Subsidiaries or
(C) indicated in writing to the Company or any of its Subsidiaries that it has
terminated or intends to terminate its relationship with the Company or any of
its Subsidiaries for poor performance, poor loan quality or concern with respect
to the Company’s or any of its Subsidiaries’ compliance with laws,

19

--------------------------------------------------------------------------------



          For purposes of this Section 3.1(qq): (A) “Agency” means the Federal
Housing Administration, the Federal Home Loan Mortgage Corporation, the Farmers
Home Administration (now known as Rural Housing and Community Development
Services), the Federal National Mortgage Association, the United States
Department of Veterans’ Affairs, the Rural Housing Service of the U.S.
Department of Agriculture or any other federal or state agency with authority to
(i) determine any investment, origination, lending or servicing requirements
with regard to mortgage loans originated, purchased or serviced by the Company
or any of its Subsidiaries or (ii) originate, purchase, or service mortgage
loans, or otherwise promote mortgage lending, including state and local housing
finance authorities; (B) “Loan Investor” means any person (including an Agency)
having a beneficial interest in any mortgage loan originated, purchased or
serviced by the Company or any of its Subsidiaries or a security backed by or
representing an interest in any such mortgage loan; and (C) “Insurer” means a
person who insures or guarantees for the benefit of the mortgagee all or any
portion of the risk of loss upon borrower default on any of the mortgage loans
originated, purchased or serviced by the Company or any of its Subsidiaries,
including the Federal Housing Administration, the United States Department of
Veterans’ Affairs, the Rural Housing Service of the U.S. Department of
Agriculture and any private mortgage insurer, and providers of hazard, title or
other insurance with respect to such mortgage loans or the related collateral.

                    (rr)         Risk Management Instruments. Except as has not
had or would not reasonably be expected to have a Material Adverse Effect, since
January 1, 2012, all material derivative instruments, including, swaps, caps,
floors and option agreements, whether entered into for the Company’s own
account, or for the account of one or more of the Company Subsidiaries, were
entered into (1) only in the ordinary course of business, (2) in accordance with
prudent practices and in all material respects with all applicable laws, rules,
regulations and regulatory policies and (3) with counterparties believed to be
financially responsible at the time; and each of them constitutes the valid and
legally binding obligation of the Company or one of the Company Subsidiaries,
enforceable in accordance with its terms. Neither the Company nor the Company
Subsidiaries, nor, to the Company’s Knowledge, any other party thereto, is in
breach of any of its material obligations under any such agreement or
arrangement.

                    (ss)        ERISA. The Company is in compliance in all
material respects with all presently applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (herein called “ERISA”); no “reportable
event” (as defined in ERISA) has occurred with respect to any “pension plan” (as
defined in ERISA) for which the Company would have any liability that would
reasonably be expected to have a Material Adverse Effect; the Company has not
incurred and does not expect to incur liability under (i) Title IV of ERISA with
respect to termination of, or withdrawal from, any “pension plan”; or (ii)
Sections 412 or 4971 of the Internal Revenue Code of 1986, as amended, including
the regulations and published interpretations thereunder (the “Code”) that would
reasonably be expected to have a Material Adverse Effect; and each “Pension
Plan” for which the Company would have liability that is intended to be
qualified under Section 401(a) of the Code is so qualified in all material
respects and nothing has occurred, to the Company’s Knowledge, whether by action
or by failure to act, which would cause the loss of such qualification.

20

--------------------------------------------------------------------------------



                    (tt)         Shell Company Status. The Company is not, and
has never been, an issuer identified in Rule 144(i)(1).

                    (uu)       Nonperforming Assets. To the Company’s Knowledge,
since the date of the latest audited financial statements included within the
SEC Reports, except as disclosed in subsequent SEC Reports filed prior to the
date hereof, the Company believes that the Bank will be able to fully and timely
collect substantially all interest, principal or other payments when due under
its loans, leases and other assets that are not classified as nonperforming and
such belief is reasonable under all the facts and circumstances known to the
Company and Bank, and the Company believes that the amount of reserves and
allowances for loan and lease losses and other nonperforming assets established
on the Company’s and Bank’s financial statements is adequate and such belief is
reasonable under all the facts and circumstances known to the Company and Bank.

                    (vv)       Change in Control. The issuance of the Shares to
the Purchasers as contemplated by this Agreement will not trigger any rights
under any “change of control” provision in any of the agreements to which the
Company or any of its Subsidiaries is a party, including any employment, “change
in control,” severance or other compensatory agreements and any benefit plan,
which results in payments to the counterparty or the acceleration of vesting of
benefits.

                    (ww)     Common Control. The Company is not and, after
giving effect to the offering and sale of the Shares, will not be under the
control (as defined in the BHC Act and the Federal Reserve’s Regulation Y (12
CFR Part 225) (“BHC Act Control”) of any company (as defined in the BHC Act and
the Federal Reserve’s Regulation Y). The Company is not in BHC Act Control of
any federally insured depository institution other than the Bank. The Bank is
not under the BHC Act Control of any company (as defined in the BHC Act and the
Federal Reserve’s Regulation Y) other than Company. Neither the Company nor the
Bank controls, in the aggregate, more than five percent of the outstanding
voting class, directly or indirectly, of any federally insured depository
institution, except, in the case of the Company, the Bank. The Bank is not
subject to the liability of any commonly controlled depository institution
pursuant to Section 5(e) of the Federal Deposit Insurance Act (12 U.S.C. §
1815(e)).

                    (xx)       Registration Eligibility. The Company is eligible
to register the resale of the Shares by the Purchasers using Form S-3
promulgated under the Securities Act.

                    (yy)       No “Bad Actor” Disqualification. The Company has
exercised reasonable care, in accordance with Commission rules and guidance, and
has conducted a factual inquiry including the procurement of relevant
questionnaires from each Covered Person (as defined below) or other means, the
nature and scope of which reflect reasonable care under the relevant facts and
circumstances, to determine whether any Covered Person (as defined below) is
subject to any of the “bad actor” disqualifications described in
Rule 506(d)(1)(i) to (viii) under the Securities Act (“Disqualification
Events”). To the Company’s knowledge, after conducting such sufficiently
diligent factual inquiries, no Covered Person is subject to a Disqualification
Event, except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3)
under the Securities Act. The Company has complied, to the extent applicable,
with any disclosure

21

--------------------------------------------------------------------------------



obligations under Rule 506(e) under the Securities Act. “Covered Persons” are
those persons specified in Rule 506(d)(1) under the Securities Act, including
the Company; any predecessor or affiliate of the Company; any director,
executive officer, other officer participating in the offering, general partner
or managing member of the Company; any beneficial owner of 20% or more of the
Company’s outstanding voting equity securities, calculated on the basis of
voting power; any promoter (as defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of the sale of the
Securities; and any person that has been or will be paid (directly or
indirectly) remuneration for solicitation of purchasers in connection with the
sale of the Securities (a “Solicitor”), any general partner or managing member
of any Solicitor, and any director, executive officer or other officer
participating in the offering of any Solicitor or general partner or managing
member of any Solicitor.

          3.2     Representations and Warranties of the Purchasers. Each
Purchaser hereby, for itself and for no other Purchaser, represents and warrants
as of the date hereof and as of the Closing Date to the Company as follows:

                    (a)          Organization; Authority. If such Purchaser is
an entity, it is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization with the requisite corporate,
partnership, limited liability company or other power and authority to enter
into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. If such Purchaser is an entity, the execution and delivery of this
Agreement and performance by such Purchaser of the transactions contemplated by
this Agreement have been duly authorized by all necessary corporate or, if such
Purchaser is not a corporation, such partnership, limited liability company or
other applicable like action, on the part of such Purchaser. If such Purchaser
is an entity, each of this Agreement and the Registration Rights Agreement has
been duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

                    (b)          No Conflicts. The execution, delivery and
performance by such Purchaser of this Agreement and the Registration Rights
Agreement and the consummation by such Purchaser of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
organizational documents of such Purchaser (if such Purchaser is an entity),
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Purchaser is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to such
Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder.

22

--------------------------------------------------------------------------------



                    (c)          Investment Intent. Such Purchaser understands
that the Shares are “restricted securities” and have not been registered under
the Securities Act or any applicable state securities law and is acquiring the
Shares as principal for its own account and not with a view to, or for
distributing or reselling such Shares or any part thereof in violation of the
Securities Act or any applicable state securities laws, provided, however, that
by making the representations herein, such Purchaser does not agree to hold any
of the Shares for any minimum period of time and reserves the right at all times
to sell or otherwise dispose of all or any part of such Shares pursuant to an
effective registration statement under the Securities Act or under an exemption
from such registration and in compliance with applicable federal and state
securities laws. Such Purchaser is acquiring the Shares hereunder in the
ordinary course of its business. Such Purchaser does not presently have any
agreement, plan or understanding, directly or indirectly, with any Person to
distribute or effect any distribution of any of the Shares to or through any
Person.

                    (d)          Purchaser Status. At the time such Purchaser
was offered the Shares, it was, and at the date hereof it is, an “accredited
investor” as defined in Rule 501(a) under the Securities Act.

                    (e)          General Solicitation. Such Purchaser became
aware of the offering of the Shares and the Shares were offered to Purchaser
solely by direct contact between Purchaser and the Company or the Placement
Agent, and not by any other means, and such Purchaser is not purchasing the
Shares as a result of any advertisement, article, notice or other communication
regarding the Shares published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general advertisement.

                    (f)          Experience of Such Purchaser. Such Purchaser,
either alone or together with its representatives, has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Shares, and has so evaluated the merits and risks of such investment. Such
Purchaser is able to bear the economic risk of an investment in the Shares and,
at the present time, is able to afford a complete loss of such investment.

                    (g)          Access to Information. Such Purchaser is
sufficiently aware of the Company’s business affairs and financial condition to
reach an informed and knowledgeable decision to acquire the Shares. Such
Purchaser acknowledges that it has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares;
(ii) access to information about the Company and the Subsidiaries and their
respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment;
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment; and (iv) the opportunity to ask questions of the Company’s
management. Such Purchaser has received all information it deems appropriate for
assessing the risk of an investment in the Shares. Neither such inquiries nor
any other investigation conducted by or on behalf of such Purchaser or its
representatives or counsel shall

23

--------------------------------------------------------------------------------



modify, amend or affect such Purchaser’s right to rely on the truth, accuracy
and completeness of the Disclosure Materials and the Company’s representations
and warranties contained in the Transaction Documents. Such Purchaser has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed decision with respect to its acquisition of the Shares. Such Purchaser
acknowledges that neither the Company nor the Placement Agent has made any
representation, express or implied, with respect to the accuracy, completeness
or adequacy of any available information except, with respect to the Company, as
expressly set forth in the SEC Reports or to the extent such information is
covered by the representations and warranties of the Company contained in
Section 3.1.

                    (h)          Brokers and Finders. Other than the Placement
Agent with respect to the Company (which fees are to be paid by the Company), no
Person will have, as a result of the transactions contemplated by this
Agreement, any valid right, interest or claim against or upon the Company or any
Purchaser for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of the
Purchaser.

                    (i)          Independent Investment Decision. Such Purchaser
has independently evaluated the merits of its decision to purchase Shares
pursuant to the Transaction Documents, and such Purchaser confirms that it has
not relied on the advice of any other Purchaser’s business and/or legal counsel
in making such decision. Such Purchaser understands that nothing in this
Agreement or any other materials presented by or on behalf of the Company to the
Purchaser in connection with the purchase of the Shares constitutes legal, tax
or investment advice. Such Purchaser has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of the Shares. Such Purchaser
understands that the Placement Agent has acted solely as the agent of the
Company in this placement of the Shares and such Purchaser has not relied on the
business or legal advice of the Placement Agent or any of its agents, counsel or
Affiliates in making its investment decision hereunder, and confirms that none
of such Persons has made any representations or warranties to such Purchaser in
connection with the transactions contemplated by the Transaction Documents.

                    (j)          Reliance on Exemptions. Such Purchaser
understands that the Shares being offered and sold to it in reliance on specific
exemptions from the registration requirements of U.S. federal and state
securities laws and that the Company is relying in part upon the truth and
accuracy of, and such Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgements and understandings of such Purchaser
set forth herein in order to determine the availability of such exemptions and
the eligibility of such Purchaser to acquire the Shares.

                    (k)          No Governmental Review. Such Purchaser
understands that no U.S. federal or state agency or any other government or
governmental agency has passed on or made any recommendation or endorsement of
the Shares or the fairness or suitability of the investment in the Shares nor
have such authorities passed upon or endorsed the merits of the offering of the
Shares. Such Purchaser understands that the Shares are not savings accounts,
deposits or other obligations of any bank and are not insured by the FDIC,
including the FDIC’s Deposit Insurance Fund, or any other governmental agency.

24

--------------------------------------------------------------------------------



                    (l)           Residency. Such Purchaser’s residence (if an
individual) or office in which its investment decision with respect to the
Shares was made (if an entity) are located at the address immediately below such
Purchaser’s name on its signature page hereto.

                   (m)          ERISA.

 

 

 

 

                         (i)          If such Purchaser is, or is acting on
behalf of, an ERISA Entity (as defined below), such Purchaser represents and
warrants that on the date hereof;

 

 

 

 

(A)          The decision to invest assets of the ERISA Entity in the Shares was
made by fiduciaries independent of the Company or its Affiliates, which
fiduciaries are duly authorized to make such investment decisions and who have
not relied on any advice or recommendations of the Company or its Affiliates;

 

 

 

 

 

(B)          Neither the Company nor any of its agents, representatives or
Affiliates have exercised any discretionary authority or control with respect to
the ERISA Entity’s investment in the Shares;

 

 

 

 

 

(C)          The purchase and holding of the Shares will not constitute a
nonexempt prohibited transaction under ERISA or Section 4975 of the Code or a
similar violation under any applicable similar laws; and

 

 

 

 

 

(D)          The terms of the Transaction Documents comply with the instruments
and applicable laws governing such ERISA Entity.

 

 

 

 

                         (ii)          For the purpose of this paragraph, the
term “ERISA Entity” will mean (A) an “employee benefit plan” within the meaning
of Section 3(3) of ERISA subject to Title I of ERISA, (B) a “plan” within the
meaning of Section 4975(e)(1) of the Code and (C) any person whose assets are
deemed to be “plan assets” within the meaning of ERISA Section 3(42) and 29
C.F.R. § 2510.3-101 or otherwise under ERISA.


                    (n)          Antitrust and Other Consents, Filings, Etc. No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any governmental entity or authority or any other person or
entity in respect of any law or regulation, including the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended, and the rules and regulations
thereunder, is necessary or required, and no lapse of a waiting period under law
applicable to such Purchaser is necessary or required, in each case in
connection with the execution, delivery or performance by such Purchaser of this
Agreement or the purchase of the Shares contemplated hereby, other than
passivity or anti-association commitments that may be required by the Federal
Reserve.

                    (o)          Regulatory Matters. Such Purchaser understands
and acknowledges that: (i) the Company is a registered bank holding company
under the BHC Act, and is subject to regulation by the Federal Reserve; and
(ii) acquisitions of interests in bank holding companies

25

--------------------------------------------------------------------------------



are subject to the BHC Act and the CIBC Act and may be reviewed by the Federal
Reserve to determine the circumstances under which such acquisitions of
interests will result in such Purchaser becoming subject to the BHC Act or
subject to the prior notice requirements of the CIBC Act. Assuming the accuracy
of the representations and warranties of the Company contained herein, such
Purchaser represents that neither it nor its Affiliates will, as a result of the
transactions contemplated herein, be deemed to (i) own or control 10% or more of
any class of voting securities of the Company or (ii) otherwise control the
Company for purposes of the BHC Act or CIBC Act. Such Purchaser is not
participating and has not participated with any other Purchaser in the offering
of the Shares in any joint activity or parallel action towards a common goal
between or among such Purchasers of acquiring control of the Company.

                    (p)          OFAC and Anti-Money Laundering. Such Purchaser
understands, acknowledges, represents and agrees that (i) to such Purchaser’s
knowledge, such Purchaser is not the target of any sanction, regulation, or law
promulgated by the OFAC, the Financial Crimes Enforcement Network or any other
U.S. governmental entity (“U.S. Sanctions Laws”); (ii) to such Purchaser’s
knowledge, such Purchaser is not owned by, controlled by, under common control
with, or acting on behalf of any person that is the target of U.S. Sanctions
Laws; (iii) such Purchaser is not a “foreign shell bank” and is not acting on
behalf of a “foreign shell bank” under applicable anti-money laundering laws and
regulations; (iv) such Purchaser’s entry into this Agreement or consummation of
the transactions contemplated hereby will not contravene U.S. Sanctions Laws or
applicable anti-money laundering laws or regulations; (v) such Purchaser will
promptly provide to the Company or any regulatory or law enforcement authority
such information or documentation as may be required to comply with U.S.
Sanctions Laws or applicable anti-money laundering laws or regulations; and
(vi) the Company may provide to any regulatory or law enforcement authority
information or documentation regarding, or provided by, such Purchaser for the
purposes of complying with U.S. Sanctions Laws or applicable anti-money
laundering laws or regulations.

                    (q)          No Outside Discussion of Offering. Such
Purchaser has not discussed the offering of the Shares with any other party or
potential investors (other than the Company, Placement Agent, any other
Purchaser and such Purchaser’s authorized representatives, counsel and
advisors), except as expressly permitted under the terms of this Agreement.

                    (r)          Placement Fee. Such Purchaser acknowledges that
the Company has agreed to pay the Placement Agent a fee and certain expenses in
respect of the sale of the Shares to the Purchaser, as set forth on Schedule
3.1(w).

                    (s)          Restricted Securities. Such Purchaser
understands that the Shares are characterized as “restricted securities” under
the Securities Act inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under the Securities Act
and the rules and regulations thereunder, such securities may be resold without
registration under the Securities Act only in limited circumstances. Such
Purchaser represents that it is familiar with Rule 144 promulgated under the
Securities Act and understands the resale limitations imposed thereby and by the
Securities Act on the Shares.

26

--------------------------------------------------------------------------------



          3.3          The Company and each of the Purchasers acknowledge and
agree that no party to this Agreement has made or makes any representations or
warranties with respect to the transactions contemplated hereby other than those
specifically set forth in this Article III and the Transaction Documents.

ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES

          4.1          Transfer Restrictions.

                         (a)          Compliance with Laws. Notwithstanding any
other provision of this Article IV, each Purchaser covenants that the Shares may
be disposed of only pursuant to an effective registration statement under, and
in compliance with the requirements of, the Securities Act, or pursuant to an
available exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act, and in compliance with any applicable state,
federal or foreign securities laws. In connection with any transfer of the
Shares other than (i) pursuant to an effective registration statement, (ii) to
the Company or (iii) pursuant to Rule 144 (provided that the transferor provides
the Company with reasonable assurances (in the form of a seller representation
letter and, if applicable, a broker representation letter) that such securities
may be sold pursuant to such rule), the Company may require the transferor
thereof to provide to the Company and the Transfer Agent, at the transferor’s
expense, an opinion of counsel selected by the transferor and reasonably
acceptable to the Company and the Transfer Agent, the form and substance of
which opinion shall be reasonably satisfactory to the Company and the Transfer
Agent, to the effect that such transfer does not require registration of such
Shares under the Securities Act. As a condition of transfer (other than pursuant
to clauses (i), (ii) or (iii) of the preceding sentence), any such transferee
shall agree in writing to be bound by the terms of this Agreement and shall have
the rights of a Purchaser under this Agreement and the Registration Rights
Agreement with respect to such transferred Shares.

                         (b)          Legends. Certificates evidencing the
Shares shall bear any legend as required by the “blue sky” laws of any state and
a restrictive legend in substantially the following form, until such time as
they are not required under Section 4.1(c) or applicable law:

 

 

 

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF

 

27

--------------------------------------------------------------------------------




 

 

 

 

COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS TRANSFER AGENT OR (II)
UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT (PROVIDED THAT THE TRANSFEROR
PROVIDES THE COMPANY WITH REASONABLE ASSURANCES (IN THE FORM OF A SELLER
REPRESENTATION LETTER AND, IF APPLICABLE, A BROKER REPRESENTATION LETTER) THAT
THE SECURITIES MAY BE SOLD PURSUANT TO SUCH RULE). NO REPRESENTATION IS MADE BY
THE ISSUER AS TO THE AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 UNDER
THE SECURITIES ACT FOR RESALES OF THESE SECURITIES.

 

                         (c)          Removal of Legends. The restrictive legend
set forth in Section 4.1(b) above shall be removed and the Company shall issue a
certificate without such restrictive legend or any other restrictive legend to
the holder of the applicable Shares upon which it is stamped or issue to such
holder by electronic delivery at the applicable balance account at DTC, if (i)
such Shares are registered for resale under the Securities Act, (ii) such Shares
are sold or transferred pursuant to Rule 144, or (iii) such Shares are eligible
for sale under Rule 144, without the requirement for the Company to be in
compliance with the current public information required under Rule 144(c)(1) (or
Rule 144(i)(2), if applicable) as to such securities and without volume or
manner-of-sale restrictions. Following the earlier of (i) the Effective Date or
(ii) Rule 144 becoming available for the resale of Shares, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144(c)(1) (or Rule 144(i)(2), if applicable) as
to the Shares and without volume or manner-of-sale restrictions, the Company
shall instruct the Transfer Agent to remove the legend from the Shares and shall
cause its counsel to issue any legend removal opinion required by the Transfer
Agent. Any fees (with respect to the Transfer Agent, Company counsel or
otherwise) associated with the issuance of such opinion or the removal of such
legend shall be borne by the Company. If a legend is no longer required pursuant
to the foregoing, the Company will no later than three (3) Trading Days
following the delivery by a Purchaser to the Transfer Agent (with notice to the
Company) of a legended certificate or instrument representing such Shares
(endorsed or with stock powers attached, signatures guaranteed, and otherwise in
form necessary to affect the reissuance and/or transfer) and a representation
letter to the extent required by Section 4.1(a) (such third Trading Day, the
“Legend Removal Date”), deliver or cause to be delivered to such Purchaser a
certificate or instrument (as the case may be) representing such Shares that is
free from all restrictive legends. The Company may not make any notation on its
records or give instructions to the Transfer Agent that enlarge the restrictions
on transfer set forth in this Section 4.1(c). Certificates for Shares free from
all restrictive legends may be transmitted by the Transfer Agent to the
Purchasers by crediting the account of the Purchaser’s prime broker with DTC as
directed by such Purchaser.

                         (d)          Acknowledgement. Each Purchaser hereunder
acknowledges its primary responsibilities under the Securities Act and
accordingly will not sell or otherwise transfer the Shares or any interest
therein without complying with the requirements of the Securities Act. Except as
otherwise provided below, while the Registration Statement remains effective,
each

28

--------------------------------------------------------------------------------



Purchaser hereunder may sell the Shares in accordance with the plan of
distribution contained in the registration statement and if it does so it will
comply therewith and with the related prospectus delivery requirements unless an
exemption therefrom is available or unless the Shares are sold pursuant to Rule
144. Each Purchaser, severally and not jointly with the other Purchasers, agrees
that if it is notified by the Company in writing at any time that the
registration statement registering the resale of the Shares is not effective or
that the prospectus included in such registration statement no longer complies
with the requirements of Section 10 of the Securities Act, the Purchaser will
refrain from selling such Shares until such time as the Purchaser is notified by
the Company that such registration statement is effective or such prospectus is
compliant with Section 10 of the Exchange Act, unless such Purchaser is able to,
and does, sell such Shares pursuant to an available exemption from the
registration requirements of Section 5 of the Securities Act.

          4.2          Acknowledgment of Dilution. The Company acknowledges that
the issuance of the Shares may result in dilution of the outstanding shares of
Common Stock.  The Company further acknowledges that its obligations under the
Transaction Documents, including without limitation its obligation to issue the
Shares pursuant to the Transaction Documents, are unconditional and absolute and
not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against any Purchaser and regardless of the dilutive effect that such issuance
may have on the ownership of the other shareholders of the Company.

          4.3          Furnishing of Information. In order to enable the
Purchasers to sell the Shares under Rule 144 of the Securities Act, for a period
of one year from the Closing, the Company shall maintain the registration of the
Common Stock under Section 12(b) or 12(g) of the Exchange Act and timely file
(or obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act. During such one year period, if the Company is not
required to file reports pursuant to such laws, it will prepare and furnish to
the Purchasers and make publicly available the information described in Rule
144(c)(2), if the provision of such information will allow resales of the Shares
pursuant to Rule 144.

          4.4          Form D and Blue Sky. The Company agrees to timely file a
Form D with respect to the Shares as required under Regulation D. The Company,
on or before the Closing Date, shall take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for or to
qualify the Shares for sale to the Purchasers at the Closing pursuant to this
Agreement under applicable securities or “Blue Sky” laws of the states of the
United States (or to obtain an exemption from such qualification). The Company
shall make all filings and reports relating to the offer and sale of the Shares
required under applicable securities or “Blue Sky” laws of the states of the
United States following the Closing Date.

          4.5          No Integration. The Company shall not, and shall use its
commercially reasonable efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
will be integrated with the offer or sale of the Shares in a manner that would
require the registration under the Securities Act of the sale of the Shares to
the Purchasers, or that

29

--------------------------------------------------------------------------------



will be integrated with the offer or sale of the Shares for purposes of the
rules and regulations of any Trading Market such that it would require
stockholder approval prior to the closing of such other transaction unless
stockholder approval is obtained before the closing of such subsequent
transaction.

          4.6          Securities Laws Disclosure; Publicity. The Company shall,
by 9:00 a.m., New York City time, on the first (1st) Business Day immediately
following the date of this Agreement, issue one or more press releases
(collectively, the “Press Release”) reasonably acceptable to the Purchasers
disclosing all material terms of the transactions contemplated hereby and any
other material, nonpublic information that the Company may have provided any
Purchaser at any time prior to the filing of the Press Release. On or before
9:00 a.m., New York City time, on the first (1st) Business Day immediately
following the date of this Agreement, the Company will file a Current Report on
Form 8-K with the Commission describing the terms of the Transaction Documents
(and including as exhibits to such Current Report on Form 8-K the material
Transaction Documents (including, without limitation, this Agreement and the
Registration Rights Agreement)). If, following public disclosure of the
transactions contemplated hereby, this Agreement terminates prior to Closing,
the Company shall issue a press release disclosing such termination by 9:00
a.m., New York City time, on the first Business Day following the date of such
termination. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser or any Affiliate or investment adviser of any
Purchaser, or include the name of any Purchaser or any Affiliate or investment
adviser of any Purchaser in any press release or in any filing with the
Commission (other than a Registration Statement) or any regulatory agency or
Trading Market, without the prior written consent of such Purchaser, except
(i) as required by the federal securities law in connection with (A) any
registration statement contemplated by the Registration Rights Agreement and
(B) the filing of final Transaction Documents with the Commission and (ii) to
the extent such disclosure is required by law, at the request of the staff of
the Commission or regulatory agency or under Trading Market regulations, in
which case the Company shall provide the Purchasers with prior written notice of
such disclosure permitted under this subclause (ii). From and after the issuance
of the Press Release, no Purchaser shall be in possession of any material,
non-public information received from the Company, any Subsidiary or any of their
respective officers, directors or employees or the Placement Agent. Each
Purchaser, severally and not jointly with other Purchasers, covenants that until
such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company as described in this Section 4.6, such Purchaser will
maintain the confidentiality of all disclosures made to it in connection with
this transaction (including the existence and terms of this transaction)).

          4.7          Non-Public Information. Except with the express written
consent of such Purchaser and unless prior thereto such Purchaser shall have
executed a written agreement regarding the confidentiality and use of such
information, the Company shall not, and shall cause each Subsidiary and each of
their respective officers, directors, employees and agents, not to, and each
Purchaser shall not directly solicit the Company, any of its Subsidiaries or any
of their

30

--------------------------------------------------------------------------------



respective officers, directors, employees or agents to provide any Purchaser
with any material, non-public information regarding the Company or any of its
Subsidiaries from and after the filing of the Press Release.

          4.8          Indemnification.

                         (a)          Indemnification of Purchasers. In addition
to the indemnity provided in the Registration Rights Agreement, the Company will
indemnify and hold each Purchaser and its directors, officers, shareholders,
members, partners, employees, agents and investment advisors (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners, employees, agents or investment advisors (and any
other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title) of such
controlling person (each, an “Indemnified Person”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Indemnified
Person may suffer or incur as a result of (i) any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents or (ii) any action instituted
against an Indemnified Person in any capacity, or any of them or their
respective Affiliates, by any shareholder of the Company or other third party
who is not an Affiliate of such Indemnified Person, with respect to any of the
transactions contemplated by this Agreement.   The Company will not be liable to
any Indemnified Person under this Agreement to the extent, but only to the
extent that a loss, claim, damage or liability is directly attributable to any
Indemnified Person’s breach of any of the representations, warranties, covenants
or agreements made by such Indemnified Person in this Agreement or in the other
Transaction Documents or attributable to the gross negligence or willful
misconduct on the part of such Indemnified Person.

                         (b)          Conduct of Indemnification Proceedings.
Promptly after receipt by any Indemnified Person of notice of any demand, claim
or circumstances which would or might give rise to a claim or the commencement
of any Proceeding in respect of which indemnity may be sought pursuant to
Section 4.8(a), such Indemnified Person shall promptly notify the Company in
writing and the Company shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Person, and
shall assume the payment of all fees and expenses; provided, however, that the
failure of any Indemnified Person so to notify the Company shall not relieve the
Company of its obligations hereunder except to the extent that the Company is
actually and materially and adversely prejudiced by such failure to notify (as
determined by a court of competent jurisdiction, which determination is not
subject to appeal or further review). In any such Proceeding, any Indemnified
Person shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Person unless:
(i) the Company and the Indemnified Person shall have mutually agreed to the
retention of such counsel; (ii) the Company shall have failed promptly to assume
the defense of such Proceeding and to employ counsel reasonably satisfactory to
such Indemnified Person in such Proceeding; or (iii) in the reasonable judgment
of counsel to such

31

--------------------------------------------------------------------------------



Indemnified Person, representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. The
Company shall not be liable for any settlement of any Proceeding effected
without its written consent, which consent shall not be unreasonably withheld,
delayed or conditioned. Without the prior written consent of the Indemnified
Person, the Company shall not effect any settlement of any pending or threatened
Proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability arising out of such Proceeding.

          4.9            Listing of Common Stock. The Company will use its
reasonable best efforts to list the Shares for quotation on the NASDAQ Global
Market and maintain the listing of the Common Stock on the NASDAQ Global Market.

          4.10          Use of Proceeds. The Company intends to use the net
proceeds from the sale of the Shares hereunder to redeem $12.5 million of shares
of its senior non-cumulative, perpetual preferred stock, Series B, held by
Treasury and any remaining net proceeds for general corporate purposes.

          4.11          Certain Transactions. The Company will not merge or
consolidate into, or sell, transfer or lease all or substantially all of its
property or assets to, any other party unless the successor, transferee or
lessee party, as the case may be (if not the Company), expressly assumes the due
and punctual performance and observance of each and every covenant and condition
of this Agreement to be performed and observed by the Company.

          4.12          No Change of Control. The Company shall use reasonable
best efforts to obtain all necessary irrevocable waivers, adopt any required
amendments and make all appropriate determinations so that the issuance of the
Shares to the Purchasers will not trigger a “change of control” or other similar
provision in any of the agreements to which the Company or any of its
Subsidiaries is a party, including without limitation any employment, “change in
control,” severance or other agreements and any benefit plan, which results in
payments to the counterparty or the acceleration of vesting of benefits.

          4.13          No Additional Issuances. Between the date of this
Agreement and the Closing Date, except for the issuance of shares of Common
Stock issuable as of the date hereof as set forth in Schedule 3.1(g) and the
Shares being issued pursuant to this Agreement, the Company shall not issue or
agree to issue any additional shares of Common Stock or other securities which
provide the holder thereof the right to convert such securities into, or
acquire, shares of Common Stock.

          4.14          Conduct of Business. From the date hereof until the
earlier of the Closing Date or the termination of this Agreement in accordance
with its terms, except as contemplated by this Agreement, the Company will, and
will cause its Subsidiaries to, operate their business in the ordinary course
consistent with past practice, preserve intact the current business organization
of the Company, use commercially reasonable efforts to retain the services of
their employees, consultants and agents, preserve the current relationships of
the Company and its Subsidiaries

32

--------------------------------------------------------------------------------



with material customers and other Persons with whom the Company and its
Subsidiaries have and intend to maintain significant relations, maintain all of
its operating assets in their current condition (normal wear and tear excepted)
and will not take or omit to take any action that would constitute a breach of
Section 3.1(k).

          4.15          Avoidance of Control. Notwithstanding anything to the
contrary in this Agreement, neither the Company nor any Subsidiary shall take
any action (including, without limitation, any redemption, repurchase,
rescission or recapitalization of Common Stock, or securities or rights, options
or warrants to purchase Common Stock, or securities of any type whatsoever that
are, or may become, convertible into or exchangeable into or exercisable for
Common Stock in each case, where each Purchaser is not given the right to
participate in such redemption, repurchase, rescission or recapitalization to
the extent of such Purchaser’s pro rata proportion), that would cause such
Purchaser’s ownership of any class of voting securities of the Company (together
with the ownership by such Purchaser’s Affiliates (as such term is used under
the BHC Act) of voting securities of the Company) to exceed 9.9%, in each case
without the prior written consent of such Purchaser, or to increase to an amount
that would constitute “control” under the BHC Act, the CIBC Act or any rules or
regulations promulgated thereunder (or any successor provisions) or otherwise
cause such Purchaser to “control” the Company under and for purposes of the BHC
Act, the CIBC Act or any rules or regulations promulgated thereunder (or any
successor provisions). Notwithstanding anything to the contrary in this
Agreement, no Purchaser (together with its Affiliates (as such term is used
under the BHC Act)) shall have the ability to exercise any voting rights of any
class of securities in excess of 9.9% of the total outstanding voting securities
of the Company. In the event either the Company or a Purchaser breaches its
obligations under this Section 4.15 or believes that it is reasonably likely to
breach such an obligation, it shall promptly notify the other parties hereto and
shall cooperate in good faith with such parties to modify ownership or make
other arrangements or take any other action, in each case, as is necessary to
cure or avoid such breach.

          4.16          Most Favored Nation. During the period from the date of
this Agreement through the Closing Date, neither the Company nor its
Subsidiaries shall enter into any additional, or modify any existing, agreements
with any existing or future investors in the Company or any of its Subsidiaries
that have the effect of establishing rights or otherwise benefiting such
investor in a manner more favorable in any material respect to such investor
than the rights and benefits established in favor of the Purchasers by this
Agreement, unless, in any such case, the Purchasers have been provided with such
rights and benefits.

          4.17          Limitation on Beneficial Ownership. No Purchaser (and
its Affiliates or any other Persons with which it is acting in concert) will be
entitled to purchase a number of Shares pursuant to this Agreement that would
result in such Purchaser, together with its Affiliates (as such term is defined
in the BHC Act) becoming, directly or indirectly, the owner for purposes of the
BHC Act and CIBC Act of more than 9.9% of the number of shares of Common Stock
issued and outstanding.

33

--------------------------------------------------------------------------------



ARTICLE V
CONDITIONS PRECEDENT TO CLOSING

          5.1          Conditions Precedent to the Obligations of the Purchasers
to Purchase Shares. The obligation of each Purchaser to acquire Shares at the
Closing is subject to the fulfillment to such Purchaser’s satisfaction, on or
prior to the Closing Date, of each of the following conditions, any of which may
be waived by such Purchaser (as to itself only):

                         (a)          Representations and Warranties. The
representations and warranties of the Company contained herein shall be true and
correct as of the date when made and as of the Closing Date, as though made on
and as of such date, except for such representations and warranties that speak
as of a specific date.

                         (b)          Performance. The Company shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by it at or prior to the Closing.

                         (c)          No Injunction. No statute, rule,
regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or endorsed by any court or governmental authority
of competent jurisdiction, nor shall there have been any regulatory
communication, that prohibits the consummation of any of the transactions
contemplated by the Transaction Documents.

                         (d)          Consents. The Company shall have obtained
in a timely fashion any and all consents, permits, approvals, registrations and
waivers necessary for consummation of the purchase and sale of the Shares, all
of which shall be and remain so long as necessary in full force and effect.

                         (e)          No Suspensions of Trading in Common Stock;
Listing. The Common Stock (i) shall be designated for listing and quotation on
the Principal Trading Market and (ii) shall not have been suspended, as of the
Closing Date, by the Commission or the Principal Trading Market from trading on
the Principal Trading Market nor shall suspension by the Commission or the
Principal Trading Market have been threatened, as of the Closing Date, either
(A) in writing by the Commission or the Principal Trading Market or (B) by
falling below the minimum listing maintenance requirements of the Principal
Trading Market. The Company shall have obtained approval of the Principal
Trading Market to list the Shares.

                         (f)          Company Deliverables. The Company shall
have delivered the Company Deliverables in accordance with Section 2.2(a).

                         (g)          Minimum Gross Proceeds. The Company shall
receive at the Closing aggregate gross proceeds from the sale of Shares of at
least $13.0 million, at a price per share equal to the Purchase Price, and shall
simultaneously issue and deliver at the Closing to the Purchasers hereunder an
aggregate number of Shares equal to such gross proceeds divided by the Purchase
Price.

34

--------------------------------------------------------------------------------



                         (h)          Termination. This Agreement shall not have
been terminated as to such Purchaser in accordance with Section 6.16 herein.

                         (i)          Absence of Bank Regulatory Issues. The
purchase of Shares by such Purchaser shall not (i) cause such Purchaser or any
of its affiliates to violate any banking regulation, (ii) require such Purchaser
or any of its affiliates to file a prior notice under the CIBC Act, or otherwise
seek prior approval of any banking regulator, (iii) require such Purchaser or
any of its affiliates to become a bank holding company or otherwise serve as a
source of strength for the Company or any Subsidiary or (iv) cause such
Purchaser, together with any other person whose Company securities would be
aggregated with such Purchaser’s Company securities for purposes of any banking
regulation or law, to collectively be deemed to own, control or have the power
to vote securities which (assuming, for this purpose only, full conversion
and/or exercise of such securities by the Purchaser and such other Persons)
would represent more than 9.9% of any class of voting securities of the Company
outstanding at such time.

                         (j)          No Burdensome Condition. Since the date
hereof, there shall not be any action taken, or any law, rule or regulation
enacted, entered, enforced or deemed applicable to the Company or its
Subsidiaries, such Purchaser (or its Affiliates) or the transactions
contemplated by this Agreement, by any bank regulatory authority which imposes
any restriction or condition on the Company or its Subsidiaries or such
Purchaser or any of its Affiliates (other than such restrictions as are
described in any passivity or anti-association commitments, as may be amended
from time to time, entered into by such Purchaser) which such Purchaser
determines, in its reasonable good faith judgment, is materially and
unreasonably burdensome on the Company’s business following the Closing or on
such Purchaser (or any of its Affiliates) or would reduce the economic benefits
of the transactions contemplated by this Agreement to such Purchaser to such a
degree that such Purchaser would not have entered into this Agreement had such
condition or restriction been known to it on the date hereof (any such condition
or restriction, a “Burdensome Condition”), and, for the avoidance of doubt, any
requirements to disclose the identities of limited partners, shareholders or
non-managing members of such Purchaser or its Affiliates or its investment
advisers shall be deemed a Burdensome Condition unless otherwise determined by
such Purchaser in its sole discretion.

                         (k)          Material Adverse Effect. No Material
Adverse Effect shall have occurred since the date of this Agreement.

          5.2          Conditions Precedent to the Obligations of the Company to
sell Shares. The Company’s obligation to sell and issue the Shares to each
Purchaser at the Closing is subject to the fulfillment to the satisfaction of
the Company on or prior to the Closing Date of the following conditions, any of
which may be waived by the Company:

                         (a)          Representations and Warranties. The
representations and warranties made by such Purchaser in Section 3.2 hereof
shall be true and correct as of the date when made, and as of the Closing Date
as though made on and as of such date, except for representations and warranties
that speak as of a specific date.

35

--------------------------------------------------------------------------------



                         (b)          Performance. Such Purchaser shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by such Purchaser at or prior to the Closing Date.

                         (c)          No Injunction. No statute, rule,
regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or endorsed by any court or governmental authority
of competent jurisdiction, nor shall there have been any regulatory
communication, that prohibits the consummation of any of the transactions
contemplated by the Transaction Documents.

                         (d)          Purchasers Deliverables. Such Purchaser
shall have delivered its Purchaser Deliverables in accordance with
Section 2.2(b).

                         (e)          Termination. This Agreement shall not have
been terminated as to such Purchaser in accordance with Section 6.16 herein.

                         (f)          NASDAQ LAS Confirmation. The Company shall
have received confirmation from NASDAQ OMX Listing Center that it has completed,
without objection or notification of deficiency, its review of the Company’s
Notification of Listing of Additional Shares covering the Shares.

ARTICLE VI
MISCELLANEOUS

          6.1          Fees and Expenses. The Company shall pay the reasonable
legal fees and expenses of Greenberg Traurig, LLP, counsel to certain
Purchasers, incurred by such Purchasers in connection with the transactions
contemplated by the Transaction Documents, up to a maximum amount of $25,000,
which amount shall be paid directly by the Company to Greenberg Traurig, LLP at
the Closing or paid by the Company to Greenberg Traurig, LLP upon termination of
this Agreement so long as such termination did not occur as a result of a
material breach by such Purchasers of any of their obligations hereunder (as the
case may be). Except as set forth above and elsewhere in the Transaction
Documents, the parties hereto shall be responsible for the payment of all
expenses incurred by them in connection with the preparation and negotiation of
the Transaction Documents and the consummation of the transactions contemplated
hereby. The Company shall pay all amounts owed to the Placement Agent relating
to or arising out of the transactions contemplated hereby. The Company shall pay
all Transfer Agent fees, stamp taxes and other taxes and duties levied in
connection with the sale and issuance of the Shares to the Purchasers.

          6.2          Entire Agreement. The Transaction Documents, together
with the exhibits and schedules thereto, contain the entire understanding of the
parties with respect to the subject matter hereof and supersede all prior
agreements, understandings, discussions and representations, oral or written,
with respect to such matters, which the parties acknowledge have been merged
into such documents, exhibits and schedules. At or after the Closing, and
without further consideration, the Company and the Purchasers will execute and
deliver to the other such

36

--------------------------------------------------------------------------------



further documents as may be reasonably requested in order to give practical
effect to the intention of the parties under the Transaction Documents.

          6.3          Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile or
e-mail (provided the sender receives a machine-generated confirmation of
successful facsimile transmission or e-mail notification or confirmation of
receipt of an e-mail transmission) at the facsimile number or e-mail address
specified in this Section prior to 5:00 p.m., New York City time, on a Trading
Day, (b) the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section on a day that is not a Trading Day or later than 5:00 p.m., New
York City time, on any Trading Day, (c) the Trading Day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service with
next day delivery specified, or (d) upon actual receipt by the party to whom
such notice is required to be given. The address for such notices and
communications shall be as follows:

 

 

 

 

If to the Company:

Codorus Valley Bancorp, Inc.

 

 

105 Leader Heights Road

 

 

P.O. Box 2887

 

 

York, Pennsylvania 17405-2887

 

 

Attention: Larry J. Miller

 

 

Telephone: 717-747-1500

 

 

Fax: 717-747-0490

 

 

E-Mail: LMILLER@peoplesbanknet.com

 

 

 

 

With a copy to:

Rhoads & Sinon LLP

 

 

One South Market Square, 12th Floor

 

 

P.O. Box 1146

 

 

Harrisburg, Pennsylvania 17108-1146

 

 

Attention: Charles J. Ferry, Esquire

 

 

Telephone: 717-231-6631

 

 

Fax: 717 238-8623

 

 

E-Mail: cferry@rhoads-sinon.com

 

 

 

 

If to a Purchaser:

To the address set forth under such Purchaser’s name on the signature page
hereof;

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

          6.4          Amendments; Waivers; No Additional Consideration. No
amendment or waiver of any provision of this Agreement will be effective with
respect to any party unless made in writing and signed by a duly authorized
representative of such party. No consideration shall be offered or paid to any
Purchaser to amend or consent to a waiver or modification of any

37

--------------------------------------------------------------------------------



provision of any Transaction Document unless the same consideration is also
offered to all Purchasers who then hold Shares.

          6.5          Construction. The headings herein are for convenience
only, do not constitute a part of this Agreement and shall not be deemed to
limit or affect any of the provisions hereof. The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party. This Agreement shall be construed as if drafted jointly by the
parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement or any of the Transaction Documents.

          6.6          Successors and Assigns. The provisions of this Agreement
shall inure to the benefit of and be binding upon the parties and their
successors and permitted assigns. This Agreement, or any rights or obligations
hereunder, may not be assigned by the Company without the prior written consent
of the Purchasers. Any Purchaser may assign its rights hereunder in whole or in
part to any Person to whom such Purchaser assigns or transfers any Shares in
compliance with the Transaction Documents and applicable law, provided such
transferee shall agree in writing to be bound, with respect to the transferred
Shares, by the terms and conditions of this Agreement that apply to the
“Purchasers”.

          6.7          No Third-Party Beneficiaries. This Agreement is intended
for the benefit of the parties hereto and their respective successors and
permitted assigns and is not for the benefit of, nor may any provision hereof be
enforced by, any other Person, other than Indemnified Persons.

          6.8          Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) may be commenced on a non-exclusive basis in
the New York Courts. Each party hereto hereby irrevocably submits to the
non-exclusive jurisdiction of the New York Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of any of
the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL

38

--------------------------------------------------------------------------------



PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

          6.9          Survival. Subject to applicable statute of limitations,
the representations, warranties, agreements and covenants contained herein shall
survive the Closing and the delivery of the Shares.

          6.10        Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

          6.11        Severability. If any provision of this Agreement is held
to be invalid or unenforceable in any respect, the validity and enforceability
of the remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

          6.12        Replacement of Shares. If any certificate or instrument
evidencing any Shares is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Shares. If a replacement certificate or
instrument evidencing any Shares is requested due to a mutilation thereof, the
Company may require delivery of such mutilated certificate or instrument as a
condition precedent to any issuance of a replacement.

          6.13        Remedies. In addition to being entitled to exercise all
rights provided herein or granted by law, including recovery of damages, each of
the Purchasers and the Company may be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.

          6.14        Payment Set Aside. To the extent that the Company makes a
payment or payments to any Purchaser pursuant to any Transaction Document or a
Purchaser enforces or

39

--------------------------------------------------------------------------------



exercises its rights thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

          6.15     Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of each Purchaser to
purchase Shares pursuant to the Transaction Documents has been made by such
Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any Subsidiary which may
have been made or given by any other Purchaser or by any agent or employee of
any other Purchaser, and no Purchaser and none of its agents or employees shall
have any liability to any other Purchaser (or any other Person) relating to or
arising from any such information, materials, statements or opinions. Nothing
contained herein or in any other Transaction Document, and no action taken by
any Purchaser pursuant hereto or thereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Purchaser acknowledges that no
other Purchaser has acted as agent for such Purchaser in connection with making
its investment hereunder and that no Purchaser will be acting as agent of such
Purchaser in connection with monitoring its investment in the Shares or
enforcing its rights under the Transaction Documents. Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any Proceeding for such purpose. It is
expressly understood and agreed that each provision contained in this Agreement
is between the Company and a Purchaser, solely, and not between the Company and
the Purchasers collectively and not between and among the Purchasers.

          6.16     Termination. This Agreement may be terminated and the sale
and purchase of the Shares abandoned at any time prior to the Closing by either
the Company or any Purchaser (with respect to itself only) upon written notice
to the other, if the Closing has not been consummated on or prior to 5:00 p.m.,
New York City time, on the Outside Date; provided, however, that the right to
terminate this Agreement under this Section 6.16 shall not be available to any
Person whose failure to comply with its obligations under this Agreement has
been the cause of or resulted in the failure of the Closing to occur on or
before such time. Nothing in this Section 6.16 shall be deemed to release any
party from any liability for any breach by such party of the terms and
provisions of this Agreement or the other Transaction Documents or to impair the
right of any party to compel specific performance by any other party of its
obligations under

40

--------------------------------------------------------------------------------



this Agreement or the other Transaction Documents. In the event of a termination
pursuant to this Section, the Company shall promptly notify all non-terminating
Purchasers. Upon a termination in accordance with this Section, the Company and
the terminating Purchaser(s) shall not have any further obligation or liability
(including arising from such termination) to the other, and no Purchaser will
have any liability to any other Purchaser under the Transaction Documents as a
result therefrom.

          6.17     Rescission and Withdrawal Right. Notwithstanding anything to
the contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.

          6.18     Adjustments in Common Stock Numbers and Prices. In the event
of any stock split, subdivision, dividend or distribution payable in shares of
Common Stock (or other securities or rights convertible into, or entitling the
holder thereof to receive directly or indirectly shares of Common Stock),
combination or other similar recapitalization or event occurring after the date
hereof and prior to the Closing, each reference in any Transaction Document to a
number of shares or a price per share shall be deemed to be amended to
appropriately account for such event.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGE FOR COMPANY FOLLOWS]

41

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Securities
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

 

 

 

 

CODORUS VALLEY BANCORP, INC.

 

 

 

 

By:

/s/ Larry J. Miller

 

Name: Larry J. Miller

 

Title: President & Chief Executive Officer

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES FOR PURCHASERS FOLLOW]

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

--------------------------------------------------------------------------------




 

 

 

 

NAME OF PURCHASER:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

Aggregate Purchase Price (Subscription Amount): $__________

 

 

 

 

Number of Shares to be Acquired:

 

 


 

 

 

 

 

 

 

 

Tax ID No.:

 

 

 

 

 

 

 

 

 

 

 

 

Address for Notice:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone No.:

 

 

 

 

 

 

 

 

 

 

Facsimile No.:

 

 

 

 

 

 

 

 

 

 

E-mail Address:

 

 

 

 

 

 

 

 

 

 

Attention:

 

 


 

 

 

 

 

 

 

Delivery Instructions:

 

(if different than above)

 

 

 

 

 

 

 

 

c/o

 

 

 

 

 

 

 

 

 

Street:

 

 

 

 

 

 

 

 

 

City/State/Zip:

 

 

 

 

 

 

 

 

 

Attention: 

 

 

 

 

 

 

 

 

 

Telephone No.:

 

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

--------------------------------------------------------------------------------



EXHIBITS

 

 

A:

Form of Registration Rights Agreement

 

 

B-1:

Accredited Investor Questionnaire

 

 

B-2:

Stock Certificate Questionnaire

 

 

C:

Form of Opinion of Company Counsel

 

 

D:

Form of Secretary’s Certificate

 

 

E:

Form of Officer’s Certificate


--------------------------------------------------------------------------------



EXHIBIT A

Form of Registration Rights Agreement

Exhibit A| Page 1

--------------------------------------------------------------------------------



EXHIBIT B-1

ACCREDITED INVESTOR QUESTIONNAIRE

(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)

          To:     Codorus Valley Bancorp, Inc.

          This Investor Questionnaire (“Questionnaire”) must be completed by
each potential investor in connection with the offer and sale of shares of
common stock, $2.50 par value per share (the “Shares”), of Codorus Valley
Bancorp, Inc., a Pennsylvania corporation (the “Company”). The Shares are being
offered and sold by the Company without registration under the Securities Act of
1933, as amended (the “Act”), and the securities laws of certain states, in
reliance on the exemptions contained in Section 4(a)(2) of the Act and on
Regulation D promulgated thereunder and in reliance on similar exemptions under
applicable state laws. The Company must determine that a potential investor
meets certain suitability requirements before offering or selling Shares to such
investor. The purpose of this Questionnaire is to assure the Company that each
investor will meet the applicable suitability requirements. The information
supplied by you will be used in determining whether you meet such criteria, and
reliance upon the private offering exemptions from registration is based in part
on the information herein supplied.

          This Questionnaire does not constitute an offer to sell or a
solicitation of an offer to buy any security. Your answers will be kept strictly
confidential. However, by signing this Questionnaire, you will be authorizing
the Company to provide a completed copy of this Questionnaire to such parties as
the Company deems appropriate in order to ensure that the offer and sale of the
Shares will not result in a violation of the Act or the securities laws of any
state and that you otherwise satisfy the suitability standards applicable to
purchasers of the Shares. All potential investors must answer all applicable
questions and complete, date and sign this Questionnaire. Please print or type
your responses and attach additional sheets of paper if necessary to complete
your answers to any item.

PART A.          BACKGROUND INFORMATION

 

 

 

 

 

 

 

Name of Beneficial Owner of the Shares: 

 

 

 

 

 

 

 

Business Address:

 

 

 

(Number and Street)

 

 

 

 

 

 

 

 

 

 

(City)

 

(State)

 

(Zip Code)

 

 

 

 

 

 

 

Telephone Number: (___)

 

 

 

 

 

 

 

 

If a corporation, partnership, limited liability company, trust or other entity:

Exhibit B-1| Page 1

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

Type of entity:

 

 

 

 

 

 

 

 

Were you formed for the purpose of investing in the securities being offered?

 

 

 

 

 

 

 

 

Yes ____

No ____

 

 

 

 

 

 

 

 

 

 

If an individual:

 

 

 

 

 

 

 

Residence Address:

 

 

 

 

(Number and Street)

 

 

 

 

 

 

 

 

 

 

 

(City)

 

 

(State)

 

(Zip Code)

 

 

 

 

 

 

 

 

Telephone Number: (___)

 


 

 

 

 

 

 

 

 

Age:

 

 

Citizenship:

 

 

Where registered to vote:

 

If an individual, set forth in the space provided below the state in the United
States in which you maintain your residence:

If an entity, set forth in the space provided below the state in the United
States in which you made your investment decision:

Are you a director or executive officer of the Company?

 

 

 

 

 

 

 

Yes ____

No ____

 

 

 

 

 

 

 

 

Social Security or Taxpayer Identification No.

 

PART B.          ACCREDITED INVESTOR QUESTIONNAIRE

          In order for the Company to offer and sell the Shares in conformance
with state and federal securities laws, the following information must be
obtained regarding your investor status. Please initial each category applicable
to you as a Purchaser of Shares.

 

 

 

 

__ (1)

A bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity;

 

 

 

 

__ (2)

A broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934;

 

 

 

 

__ (3)

An insurance company as defined in Section 2(13) of the Securities Act;

Exhibit B-1| Page 2

--------------------------------------------------------------------------------




 

 

 

 

__ (4)

An investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act;

 

 

 

 

__ (5)

A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

 

 

 

 

__ (6)

A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

 

 

 

 

__ (7)

An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;

 

 

 

 

__ (8)

A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;

 

 

 

 

__ (9)

An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the Shares, with total assets in excess of
$5,000,000;

 

 

 

 

__ (10)

A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person who has such knowledge and experience in financial and business matters
that such person is capable of evaluating the merits and risks of investing in
the Company;

 

 

 

 

___ (11)

A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his or her purchase exceeds $1,000,000
(excluding in such calculation the value of your primary residence and the
related amount of indebtedness secured by your primary residence up to its fair
market value and including in such calculation, if applicable, the related
amount of indebtedness secured by your primary residence that exceeds its fair
market value and the amount of any increase on the related indebtedness secured
by your primary residence incurred within 60 days prior to your purchase of the
Company’s securities);

 

 

 

 

___ (12)

A natural person who had an individual income in excess of $200,000 in each of
the two most recent years, or joint income with that person’s spouse in

Exhibit B-1| Page 3

--------------------------------------------------------------------------------




 

 

 

 

 

excess of $300,000, in each of those years, and has a reasonable expectation of
reaching the same income level in the current year;

 

 

 

 

___ (13)

An executive officer or director of the Company;

 

 

 

 

___ (14)

An entity in which all of the equity owners qualify under any of the above
subparagraphs. If the undersigned belongs to this investor category only, list
the equity owners of the undersigned, and the investor category which each such
equity owner satisfies.

Exhibit B-1| Page 4

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

A.

FOR EXECUTION BY AN INDIVIDUAL:

 

 

 

 

 

 

 

 

 

 

By

 

 

Date

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

 

 

B.

FOR EXECUTION BY AN ENTITY:

 

 

 

 

 

 

 

 

 

 

Entity Name:

 

 

 

 

 

 

 

 

 

 

 

By

 

 

Date

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

C.

ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):

 

 

 

 

 

 

 

 

 

 

Entity Name:

 

 

 

 

 

 

 

 

 

 

 

By

 

 

Date

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Entity Name:

 

 

 

 

 

 

 

 

 

 

 

By

 

 

Date

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

Title:

 

Exhibit B-1| Page 5

--------------------------------------------------------------------------------



EXHIBIT B-2

Stock Certificate Questionnaire

Pursuant to Section 2.2(b) of the Agreement, please provide us with the
following information:

 

 

 

 

1.

The exact name that the Shares are to be registered in (this is the name that
will appear on the stock certificate(s)). You may use a nominee name if
appropriate:

 

 

2.

The relationship between the Purchaser of the Shares and the Registered Holder
listed in response to Item 1 above:

 

 

3.

The mailing address, telephone and telecopy number of the Registered Holder
listed in response to Item 1 above:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

The Tax Identification Number (or, if an individual, the Social Security Number)
of the Registered Holder listed in response to Item 1 above:

 

 

Exhibit B-2| Page 1

--------------------------------------------------------------------------------



EXHIBIT C

Form of Opinion of Company Counsel*

 

 

1.

The Company is validly existing as a corporation in good standing under the laws
of the Commonwealth of Pennsylvania.

 

 

2.

The Company has the corporate power and authority to execute and deliver and to
perform its obligations under the Transaction Documents, including, without
limitation, to issue the Shares under the Purchase Agreement.

 

 

3.

The Company is a registered bank holding company under the Bank Holding Company
Act of 1956, as amended.

 

 

4.

The deposit accounts of the Bank are insured by the Federal Deposit Insurance
Corporation under the provisions of the Federal Deposit Insurance Act.

 

 

5.

Each of the Transaction Documents has been duly authorized, executed and
delivered by the Company and, assuming due authorization, execution and delivery
by the Purchasers (to the extent they are a party), each of the Transaction
Documents constitutes a valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms.

 

 

6.

The execution and delivery by the Company of each of the Transaction Documents
and the performance by the Company of its obligations under such agreements,
including its issuance and sale of the Shares, do not and will not: (a) require
any consent, approval, license or exemption by, order or authorization of, or
filing, recording or registration by the Company with any federal or state
governmental authority, except (1) as may be required by federal securities laws
with respect to the Company’s obligations under the Registration Rights
Agreement, (2) the filing of Form D pursuant to Securities and Exchange
Commission Regulation D and (3) the filings required in accordance with Section
4.6 of the Purchase Agreement, (b) violate any federal or state statute, rule or
regulation, or any rule or regulation of the NASDAQ Global Market, or any court
order, judgment or decree, if any, listed in Exhibit A hereto, which Exhibit
lists all court orders, judgments and decrees that the Company has certified to
us are applicable to it, (c) result in any violation of the Articles of
Incorporation, as amended, or Bylaws, as amended, of the Company or (c) result
in a breach of, or constitute a default under, any Material Contract.

 

 

7.

Assuming the accuracy of the representations, warranties and compliance with the
covenants and agreements of the Purchasers and the Company contained in the
Purchase Agreement, it is not necessary, in connection with the offer, sale and
delivery of the Shares to the Purchasers to register the Shares under the
Securities Act.

 

 

8.

The Shares being delivered to the Purchasers pursuant to the Purchase Agreement
have been duly and validly authorized and, when issued, delivered and paid for
as contemplated in the Purchase Agreement, will be duly and validly issued,
fully paid and non-assessable, and free of any preemptive right or similar
rights contained in the Company’s Articles of Incorporation, as amended, or
By-laws, as amended.

* The opinion letter of Company Counsel will be subject to customary limitations
and carveouts.

Exhibit C| Page 1

--------------------------------------------------------------------------------



EXHIBIT D

Form of Secretary’s Certificate

          The undersigned hereby certifies that he is the duly elected,
qualified and acting Secretary of Codorus Valley Bancorp, Inc., a Pennsylvania
corporation (the “Company”), and that as such he is authorized to execute and
deliver this certificate in the name and on behalf of the Company and in
connection with the Securities Purchase Agreement, dated as of March [__], 2014,
by and among the Company and the investors party thereto (the “Purchase
Agreement”), and further certifies in his official capacity, in the name and on
behalf of the Company, the items set forth below. Capitalized terms used but not
otherwise defined herein shall have the meaning set forth in the Purchase
Agreement.

 

 

1.

Attached hereto as Exhibit A is a true, correct and complete copy of the
resolutions duly adopted by the Board of Directors of the Company at a meeting
held on _____, 2014, which represent all of the resolutions approving the
transactions contemplated by the Purchase Agreement and the issuance of the
Shares. Such resolutions have not in any way been amended, modified, revoked or
rescinded, have been in full force and effect since their adoption to and
including the date hereof and are now in full force and effect.

 

 

2.

Attached hereto as Exhibit B is a true, correct and complete copy of the
Articles of Incorporation of the Company, together with any and all amendments
thereto currently in effect, and no action has been taken to further amend,
modify or repeal such Certificate of Incorporation, the same being in full force
and effect in the attached form as of the date hereof.

 

 

3.

Attached hereto as Exhibit C is a true, correct and complete copy of the Bylaws
of the Company and any and all amendments thereto currently in effect, and no
action has been taken to further amend, modify or repeal such Bylaws, the same
being in full force and effect in the attached form as of the date hereof.

 

 

4.

Each person listed below has been duly elected or appointed to the position(s)
indicated opposite his name and is duly authorized to sign the Purchase
Agreement on behalf of the Company, and the signature appearing opposite such
person’s name below is such person’s genuine signature.


 

 

 

 

 

 

 

 

Name

 

Position

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit D| Page 2

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

 

 

 

          IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of
this ___ day of __________, 2014.

 

 

 

 

 

 

 

[_____________]

 

 

Secretary

 

          I, [_____________], Chief [______] Officer of the Company, hereby
certify that [_____________] is the duly elected, qualified and acting Secretary
of the Company and that the signature set forth above is his true signature.

 

 

 

 

 

 

 

[_____________]

 

 

Chief [______] Officer

 

Exhibit D| Page 3

--------------------------------------------------------------------------------



EXHIBIT E

Form of Officer’s Certificate

          The undersigned, the [_______________] of Codorus Valley Bancorp,
Inc., a Pennsylvania corporation (the “Company”), pursuant to Section 2.2(a)(vi)
of the Securities Purchase Agreement, dated as of March [ _], 2014, by and among
the Company and the investors signatory thereto (the “Securities Purchase
Agreement”), hereby represent, warrant and certify as follows (capitalized terms
used but not otherwise defined herein shall have the meaning set forth in the
Securities Purchase Agreement):

          1.          The representations and warranties of the Company
contained in the Securities Purchase Agreement are true and correct as of the
date when made and as of the Closing Date, as though made on and as of such
date, except for such representations and warranties that speak as of a specific
date.

          2.          The Company has performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing.

          IN WITNESS WHEREOF, the undersigned have executed this certificate
this ___ day of _______________, 2014.

 

 

 

 

 

[___________]

 

[___________]

 

 

 

 

 

 

 

[___________]

 

[___________]

Exhibit E| Page 1

--------------------------------------------------------------------------------